Exhibit 10.1

Second Amended and Restated Loan Agreement

between

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

as Lender and US Collateral Agent

and

MAD CATZ, INC.

as Borrower

October 30, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1

   DEFINITIONS    2

1.1

   “Acceptable Liquidation Agreement”    2

1.2

   “Accounts”    3

1.3

   “Acquisition”    3

1.4

   “Approved In-Transit Inventory”    3

1.5

   “Availability Reserves”    3

1.6

   “Blocked Accounts”    3

1.7

   “Borrower”    4

1.8

   “Borrower General Security Agreement”    4

1.9

   “Business Day”    4

1.10

   “Canadian Collateral Agent”    4

1.11

   “Code”    4

1.12

   “Collateral”    4

1.13

   “EBITDA”    4

1.14

   “Eligible Accounts”    5

1.15

   “Eligible Inventory”    7

1.16

   “EMU Legislation”    7

1.17

   “Environmental Laws”    7

1.18

   “Equipment”    8

1.19

   “ERISA”    8

1.20

   “ERISA Affiliate”    8

1.21

   “Euro”    8

1.22

   “Event of Default”    8

1.23

   “Excess Availability”    8

1.24

   “Exchange Equivalent”    9

1.25

   “Financing Agreements”    9

1.26

   “Fiscal Quarter”    9

1.27

   “GAAP”    9

1.28

   “Gameshark Software”    9

1.29

   “Hazardous Materials”    9

1.30

   “Information Certificates”    10

1.31

   “Intellectual Property Security Agreements”    10

1.32

   “Interest Rate”    10

1.33

   “Inventory”    10

1.34

   “Lender”    10

1.35

   “Letter of Credit Accommodations”    11

1.36

   “Lien”    11

1.37

   “Material Adverse Change”    11

1.38

   “Material Adverse Effect”    11

1.39

   “Maximum Credit”    11

1.40

   “Maximum Letter of Credit Facility”    11



--------------------------------------------------------------------------------

          Page

1.41

   “MCC”    12

1.42

   “MCE”    12

1.43

   “MCII”    12

1.44

   “MCIA”    12

1.45

   “Net Amount of Eligible Accounts”    12

1.46

   “Net Orderly Liquidation Value”    12

1.47

   “Obligations”    12

1.48

   “Obligor”    13

1.49

   “Participating Member State”    13

1.50

   “Payment Account”    13

1.51

   “Permitted Inter-Company Debt”    13

1.52

   “Person”    13

1.53

   “Pounds Sterling”    14

1.54

   “PPSA”    14

1.55

   “Prime Rate”    14

1.56

   “Records”    14

1.57

   “Renewal Date”    14

1.58

   “Revolving Loans”    14

1.59

   “Royalty Reserve”    14

1.60

   “Royalty Reserve Report”    14

1.61

   “Software”    15

1.62

   “Software Inventory”    15

1.63

   “Solvent”    15

1.64

   “Spot Rate”    15

1.65

   “UCC”    15

1.66

   “United Kingdom”    15

1.67

   “US Collateral Agent”    16

1.68

   “US Reference Bank”    16

1.69

   “Value”    16

SECTION 2

   CREDIT FACILITIES    16

2.1

   Revolving Loans    16

2.2

   Letter of Credit Accommodations    18

2.3

   Availability Reserves    20

SECTION 3

   INTEREST AND FEES    20

3.1

   Interest    20

3.2

   Commitment Fee    20

3.3

   Closing Fee    20

3.4

   Servicing Fee    21

3.5

   Unused Line Fee    21

3.6

   Currency of Payments    21

SECTION 4

   CONDITIONS PRECEDENT    21

4.1

   Conditions Precedent to Revolving Loans and Letter of Credit Accommodations
   21

 

- ii -



--------------------------------------------------------------------------------

          Page

SECTION 5

   COLLECTION AND ADMINISTRATION    22

5.1

   Borrower’s Loan Account    22

5.2

   Statements    22

5.3

   Collection of Accounts    22

5.4

   Payments    23

5.5

   Authorization to Make Revolving Loans    24

5.6

   Use of Proceeds    24

SECTION 6

   COLLATERAL REPORTING AND COVENANTS    24

6.1

   Collateral Reporting    24

6.2

   Accounts Covenants    25

6.3

   Inventory Covenants    26

6.4

   Equipment Covenants    27

6.5

   Power of Attorney    27

6.6

   Right to Cure    28

6.7

   Access to Premises    28

SECTION 7

   REPRESENTATIONS AND WARRANTIES    29

7.1

   Corporate Existence, Power and Authority; Subsidiaries    29

7.2

   Financial Statements; No Material Adverse Change    29

7.3

   Chief Executive Office; Collateral Locations and License Agreements    30

7.4

   Priority of Liens; Title to Properties    30

7.5

   Tax Returns    30

7.6

   Litigation    30

7.7

   Compliance with Other Agreements and Applicable Laws    31

7.8

   Bank Accounts    31

7.9

   Accuracy and Completeness of Information    31

7.10

   Employee Benefits    31

7.11

   Environmental Compliance    32

7.12

   Survival of Warranties; Cumulative    33

SECTION 8

   AFFIRMATIVE AND NEGATIVE COVENANTS    33

8.1

   Maintenance of Existence    33

8.2

   New Collateral Locations    33

8.3

   Compliance with Laws, Regulations, Etc.    34

8.4

   Payment of Taxes and Claims    35

8.5

   Insurance    35

8.6

   Financial Statements and Other Information    36

8.7

   Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.    37

8.8

   Encumbrances    38

8.9

   Indebtedness    38

8.10

   Loans, Investments, Guarantees, Etc.    39

8.11

   Dividends and Redemptions    40

8.12

   Transactions with Affiliates    40

8.13

   EBITDA    40

8.14

   Intellectual Property    41

8.15

   Additional Bank Accounts    41

 

- iii -



--------------------------------------------------------------------------------

          Page

8.16

   Compliance with ERISA    41

8.17

   Costs and Expenses    42

8.18

   Further Assurances    42

8.19

   Change of Control    43

8.20

   Software Expenditures    43

SECTION 9

   EVENTS OF DEFAULTS AND REMEDIES    43

9.1

   Events of Default    43

9.2

   Remedies    45

SECTION 10

   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW    47

10.1

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver    47

10.2

   Waiver of Notices    48

10.3

   Amendments and Waivers    49

10.4

   Waiver of Counterclaims    49

10.5

   Indemnification    49

SECTION 11

   TERM OF AGREEMENT; MISCELLANEOUS    50

11.1

   Term    50

11.2

   Notices    51

11.3

   Partial Invalidity    51

11.4

   Successors    51

11.5

   Entire Agreement    51

11.6

   Headings    52

11.7

   Judgment Currency    52

11.8

   Amended and Restatement; No Novation    52

11.9

   Confirmation of Existing Security    52

 

- iv -



--------------------------------------------------------------------------------

INDEX TO EXHIBITS AND SCHEDULES

 

Exhibit A

   Information Certificates of Borrower and Obligors

Exhibit B

  

Closing Checklist

Schedule 7.3

  

License Agreements

Schedule 7.4

  

Existing Liens

Schedule 7.7

  

Non-Compliance

Schedule 7.8

  

Bank Accounts

Schedule 8.6(g)        

  

Form of Compliance Certificate

Schedule 8.9

  

Existing Indebtedness

Schedule 8.10

  

Existing Loans, Advances and Guarantees

Schedule 8.13

  

EBITDA

[The exhibits and schedules listed above have been omitted. A copy of the
omitted exhibits and schedules will be furnished to the Securities and Exchange
Commission upon its request.]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This Second Amended and Restated Loan Agreement dated as of October 30, 2006
(this “Agreement”) is entered into by and between Wachovia Capital Finance
Corporation (Central), formerly known as Congress Financial Corporation
(Central), an Illinois corporation (as lender, “Lender”; and as US collateral
agent, “US Collateral Agent”), and Mad Catz, Inc., a Delaware corporation
(“Borrower”).

W I T N E S S E T H:

WHEREAS Lender entered into certain financing arrangements with Borrower
pursuant to which Lender made loans and provided other financial accommodations
to Borrower on the terms and conditions set forth in a loan agreement dated
September 25, 2000 (the “Original Loan Agreement”) made between Lender, US
Collateral Agent and Borrower;

AND WHEREAS Lender, US Collateral Agent and Borrower amended the Original Loan
Agreement and, for ease of reference, restated such amended Original Loan
Agreement in a first amended and restated loan agreement dated September 5, 2001
(the “First Amended and Restated Loan Agreement”) between Lender, US Collateral
Agent and Borrower;

AND WHEREAS Lender, US Collateral Agent and Borrower amended or extended, as the
case may be, the First Amended and Restated Loan Agreement pursuant to:

(a) an amending agreement dated June 18, 2002;

(b) a second amending agreement dated January 22, 2003;

(c) a renewal/extension letter dated July 23, 2003;

(d) an acknowledgment letter dated September 22, 2003;

(e) a renewal/extension letter dated July 27, 2004;

(f) an amending and extension letter dated August 31, 2005;

(g) a third amending agreement dated August 9, 2006;

(h) an extension letter dated September 20, 2006;

(i) an extension letter dated September 28, 2006; and

(j) an extension letter dated October 16, 2006,

(the foregoing amendments and extensions together with the First Amended and
Restated Loan Agreement, the “Loan Agreement”);



--------------------------------------------------------------------------------

AND WHEREAS Lender, US Collateral Agent and Borrower have, without novation,
agreed to amend and restate the Loan Agreement as hereinafter provided;

AND WHEREAS Borrower, each Obligor, Lender and US Collateral Agent have
confirmed to each other that the security, guarantees and other agreements
provided by Borrower and each Obligor in connection with the Loan Agreement
remain in full force and effect, and continue as security for the indebtedness
and the obligations of Borrower and each Obligor to Lender under this Agreement
and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1 DEFINITIONS

All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower, Lender and US Collateral Agent pursuant to
the definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. References herein to any statute or any provision thereof include
such statute or provision as amended, revised, re-enacted, and/or consolidated
from time to time and any successor statute thereto. An Event of Default shall
exist or continue or be continuing until such Event of Default is waived in
accordance with Section 10.3 hereof or is cured in a manner satisfactory to
Lender, if such Event of Default is capable of being cured as determined by
Lender. Any accounting term used herein unless otherwise defined in this
Agreement shall have the meanings customarily given to such term in accordance
with GAAP. The term “US Dollars” and the sign “$” mean lawful money of the
United States of America. The term “Canadian Dollars” and the sign “CDN$” mean
lawful money of Canada. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below:

 

1.1 “Acceptable Liquidation Agreement”

“Acceptable Liquidation Agreement” shall mean, with respect to any license of
intellectual property between Borrower, as licensee, and the licensor of such
intellectual property which pertains to any Collateral, (i) an agreement in form
and substance satisfactory to Lender or (ii) an amendment to such license
agreement in form and substance satisfactory to Lender, in each case permitting
Lender to exercise its rights under this Agreement with respect to such
Collateral.

 

- 2 -



--------------------------------------------------------------------------------

1.2 “Accounts”

“Accounts” shall mean all present and future rights of Borrower, MCE and MCC to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.

 

1.3 “Acquisition”

“Acquisition” shall mean any transaction whereby Borrower will acquire assets,
shares or other equity interest, or a combination thereof, of a business
identified by Borrower as a strategic acquisition target pursuant to terms and
conditions acceptable to Lender and in respect of which Borrower has received
the prior written consent of Lender.

 

1.4 “Approved In-Transit Inventory”

“Approved In-Transit Inventory” shall mean Inventory that is owned and insured
by Borrower and is in transit from and is under the control of MCIA to premises
located in North America or Europe that are owned or controlled by Borrower and
in respect of which Lender has received sufficient documentation, including
bills of lading and shipping contracts, in each case assigned to Lender, to
confirm the foregoing; provided that the maximum value of such Inventory does
not exceed $6,000,000 at any time during the month of November and does not
exceed $4,000,000 at any time other than during the month of November.

 

1.5 “Availability Reserves”

“Availability Reserves” shall mean, as of any date of determination, the Royalty
Reserve and such amounts as Lender may from time to time establish and revise
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to Borrower under the lending formula(s) provided
for herein: (a) to reflect events, conditions, contingencies or risks (including
anticipated seasonal variations in dilution of Accounts) which, as determined by
Lender, do or may affect either (i) the Collateral or any other property which
is security for the Obligations or its value, (ii) the assets, business or
prospects of Borrower or any Obligor or (iii) the Liens and other rights of
Lender and/or US Collateral Agent in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Lender’s
belief that any collateral report or financial information furnished by or on
behalf of Borrower or any Obligor to Lender is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Lender determines constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default (including rents or other payments due and unpaid or which Lender
reasonably expects will not be paid when due).

 

1.6 “Blocked Accounts”

“Blocked Accounts” shall have the meaning set forth in Section 5.3 hereof.

 

- 3 -



--------------------------------------------------------------------------------

1.7 “Borrower”

“Borrower” shall have the meaning set forth in the preamble hereof.

1.8 “Borrower General Security Agreement”

“Borrower General Security Agreement” shall mean the amended and restated
general security agreement dated November 30, 2001 given by Borrower (and
certain U.S. affiliates of Borrower named therein) in favor of US Collateral
Agent in respect of the Obligations, as it now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.9 “Business Day”

“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Lender’s Chicago and Toronto
office, the U.S. Reference Bank’s main office and banks in New York City and
Toronto are open for business in the normal course.

 

1.10 “Canadian Collateral Agent”

“Canadian Collateral Agent” shall mean Wachovia Capital Finance Corporation
(Canada), formerly known as Congress Financial Corporation (Canada), in its
capacity as collateral agent for Lender, and its successors and assigns.

 

1.11 “Code”

“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.12 “Collateral”

“Collateral” shall mean, collectively, “Collateral” as such term is defined in
the Borrower General Security Agreement and in the Intellectual Property
Security Agreements and all assets and undertakings of each Obligor in respect
of which Lender and/or US Collateral Agent and/or Canadian Collateral Agent is
or has been granted a Lien pursuant to any Financing Agreement.

 

1.13 “EBITDA”

“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to the net income of such Person for such period determined in accordance
with GAAP, plus or minus, to the extent deducted or added in determining such
net income for such period, and without duplication:

(a) interest paid or payable or received or receivable;

(b) income taxes paid or payable or refunds received or receivable in respect of
income taxes; and

 

- 4 -



--------------------------------------------------------------------------------

(c) depreciation and amortization expenses.

 

1.14 “Eligible Accounts”

“Eligible Accounts” shall mean Accounts created by Borrower, MCE or MCC which
are and continue to be acceptable to Lender based on the criteria set forth
below. In general, Accounts shall be Eligible Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrower, MCE or MCC or rendition of services by Borrower, MCE or MCC in the
ordinary course of their respective businesses which transactions are completed
in accordance with the terms and provisions contained in any documents related
thereto;

(b) such Accounts are not unpaid more than ninety (90) days after the date of
the original invoice for them and are not unpaid more than sixty (60) days past
the due date thereof;

(c) such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in Canada, the United States of America or the United
Kingdom or, if the chief executive office of the account debtor is not located
in Canada, the United States of America or the United Kingdom, the Account is
payable in Canadian Dollars, US Dollars, Pounds Sterling or Euro, and, at
Lender’s option, if: (i) the account debtor has delivered to Borrower, MCE or
MCC, as applicable, an irrevocable letter of credit issued or confirmed by a
bank satisfactory to Lender and payable only in the United States of America in
the currency in which the Account is denominated, sufficient to cover such
Account, in form and substance satisfactory to Lender and, if required by
Lender, the original of such letter of credit has been delivered to Lender or
Lender’s agent and the issuer thereof notified of the assignment of the proceeds
of such letter of credit to Lender, or (ii) such Account is subject to credit
insurance payable to Lender issued by an insurer and on terms and in an amount
acceptable to Lender, or (iii) such Account is otherwise acceptable in all
respects to Lender (subject to such lending formula with respect thereto as
Lender may determine);

(f) such Accounts do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to bill and hold invoices, unless Lender shall
have received an agreement in writing from the account debtor, in form and
substance satisfactory to Lender, confirming the unconditional obligation of the
account debtor to take the goods related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower, MCE or

 

- 5 -



--------------------------------------------------------------------------------

MCC, as applicable, to such account debtor or claimed owed by such account
debtor may be deemed Eligible Accounts);

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected Lien of
Lender and/or US Collateral Agent and any goods giving rise thereto are not, and
were not at the time of the sale thereof, subject to any Liens except those
permitted in this Agreement;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or affiliated
with Borrower, MCE or MCC directly or indirectly by virtue of family membership,
ownership, control, management or otherwise;

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Lender’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Lender or a
letter of credit has been provided with respect thereto on terms and conditions
satisfactory to Lender;

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition;

(m) such Accounts of a single account debtor or its affiliates do not constitute
more than twenty-five percent (25%) of all otherwise Eligible Accounts or, with
respect to each of Electronics Boutique/Gamestop and Walmart, such Accounts do
not constitute more than forty percent (40%) or such higher percentage as may be
agreed by Lender of all otherwise Eligible Accounts or, with respect to such
other account debtors as may from time to time be approved in writing by Lender
on a case by case basis, such Accounts do not constitute more than such
percentage in excess of twenty-five percent (25%) as may be agreed by Lender of
all otherwise Eligible Accounts of such account debtor (but in each case the
portion of the Accounts not in excess of such percentage may be deemed Eligible
Accounts);

(n) such Accounts are not owed by an account debtor who has Accounts unpaid more
than ninety (90) days after the date of the original invoice for them which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;

(o) such Accounts are owed by account debtors whose total indebtedness to
Borrower, MCE or MCC does not exceed the credit limit with respect to such
account debtors as determined by Lender from time to time (but the portion of
the Accounts not in excess of such credit limit may still be deemed Eligible
Accounts); and

 

- 6 -



--------------------------------------------------------------------------------

(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Lender, as determined by Lender.

General criteria for Eligible Accounts may be established and revised from time
to time by Lender. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral and subject to the Lien of Lender and/or
US Collateral Agent.

 

1.15 “Eligible Inventory”

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Borrower or MCE and raw
materials (including electronic chips) for such finished goods, in each case
which are acceptable to Lender in its absolute discretion based on the criteria
set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) components which are not part of finished goods;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s or MCE’s business; (f) Inventory at
premises which are not owned and controlled by Borrower or MCE, unless US
Collateral Agent has received an agreement in writing from the person in
possession of such Inventory and/or the owner or operator of such premises in
form and substance satisfactory to US Collateral Agent acknowledging US
Collateral Agent’s first priority Lien in the Inventory, waiving or
subordinating Liens by such person against the Inventory and permitting US
Collateral Agent access to, and the right to remain on, the premises so as to
exercise US Collateral Agent’s rights and remedies and otherwise deal with the
Collateral, or unless such Inventory is Approved In-Transit Inventory;
(g) Inventory subject to a Lien in favor of any person other than US Collateral
Agent and/or Lender except those permitted in this Agreement; (h) bill and hold
goods; (i) unserviceable, obsolete or slow moving Inventory; (j) Inventory which
is not subject to the first priority, valid and perfected Lien of US Collateral
Agent and/or Lender; (k) damaged and/or obsolete and/or defective Inventory;
(1) Inventory purchased or sold on consignment and (m) Inventory subject to a
license agreement or other arrangement with a third party which, in Lender’s
determination, restricts the ability of Lender to exercise its rights under this
Agreement with respect to such Inventory unless such third party has entered
into an Acceptable Liquidation Agreement or Lender has otherwise agreed to allow
such Inventory to be eligible in Lender’s sole discretion. General criteria for
Eligible Inventory may be established and revised from time to time by Lender.
Any Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral and subject to the Lien of Lender and/or US Collateral Agent.

1.16 “EMU Legislation”

“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.

1.17 “Environmental Laws”

“Environmental Laws” shall mean with respect to any Person all federal (United
States of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and

 

- 7 -



--------------------------------------------------------------------------------

environmental matters, as now or at any time hereafter in effect, applicable to
such Person and/or its business and facilities (whether or not owned by it),
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contamination, chemicals, or hazardous, toxic or
dangerous substances, materials or wastes into the environment (including
ambient air, surface water, ground water, land surface or subsurface strata) or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of pollutants,
contaminants, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes.

 

1.18 “Equipment”

“Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

1.19 “ERISA”

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.20 “ERISA Affiliate”

“ERISA Affiliate” shall mean any person required to be aggregated with Borrower
or any of its subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of
the Code.

 

1.21 “Euro”

“Euro” means the single currency to which the Participating Member States of the
European Union have converted.

 

1.22 “Event of Default”

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.

 

1.23 “Excess Availability”

“Excess Availability” shall mean the amount in US Dollars, as determined by
Lender, calculated at any time, equal to: (a) the lesser of: (i) the amount of
the Revolving Loans available to Borrower as of such time (based on the
applicable lending formulas multiplied by the Net Amount of Eligible Accounts,
the Value of Eligible Inventory and Net Orderly Liquidation Value, as determined
by Lender) and subject to the sublimits and Availability Reserves from time to
time established by Lender hereunder and (ii) the Maximum Credit, minus (b) the
sum of: (i) the amount of all then outstanding and unpaid Obligations with
respect to Revolving

 

- 8 -



--------------------------------------------------------------------------------

Loans, plus (ii) the aggregate amount of all due but unpaid tax obligations, and
trade payables of Borrower, MCE, MCC and MCII that are past due more than sixty
(60) days.

 

1.24 “Exchange Equivalent”

“Exchange Equivalent” shall mean in respect of any amount (the “original
amount”) expressed in Canadian Dollars (the “original currency”), the amount
expressed in US Dollars (the “new currency”) which the Lender would be required
to pay in Toronto on the date specified using the Bank of Canada noon rate on
such date (or, if no date is specified, on the date on which such amount is
being determined), in order to purchase the original amount of the original
currency in the new currency, in accordance with the Lender’s usual foreign
exchange practice.

 

1.25 “Financing Agreements”

“Financing Agreements” shall mean, collectively, this Agreement, the Borrower
General Security Agreement, the Intellectual Property Security Agreements and
all notes, guarantees, security agreements and other agreements, documents and
instruments now or at any time hereafter executed and/or delivered by Borrower
or any Obligor in connection with this Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.26 “Fiscal Quarter”

“Fiscal Quarter” shall mean any of the following three (3) month periods in any
fiscal year of Borrower: April 1 to June 30, July 1 to September 30, October 1
to December 31 and January 1 to March 31.

 

1.27 “GAAP”

“GAAP” shall mean generally accepted accounting principles in Canada or the
United States of America, as applicable, as in effect from time to time as set
forth in the opinions and pronouncements of the relevant Canadian or American
public and private accounting boards and institutes which are applicable to the
circumstances as of the date of determination consistently applied.

 

1.28 “Gameshark Software”

“Gameshark Software” shall mean the video game enhancement software sold by
Borrower and certain Obligors that enables video game players to access and take
full advantage of the secret codes, short cuts, hints and cheats incorporated by
video game publishers into their video game offerings.

 

1.29 “Hazardous Materials”

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other

 

- 9 -



--------------------------------------------------------------------------------

kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

 

1.30 “Information Certificates”

“Information Certificates” shall mean, collectively, the Information
Certificates of Borrower and each Obligor constituting Exhibit A hereto, each
containing material information with respect to such Person, its business and
assets provided by or on behalf of such Persons to Lender in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.31 “Intellectual Property Security Agreements”

“Intellectual Property Security Agreements” shall mean, collectively, (i) the
Trademark Security Agreement dated as of September 25, 2000 and executed by
Borrower in favor of US Collateral Agent, (ii) the Patent Security Agreement
dated as of September 25, 2000 and executed by Borrower in favor of US
Collateral Agent, and (iii) the Copyright Security Agreement dated as of
September 25, 2000 and executed by Borrower in favor of US Collateral Agent, as
each now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.32 “Interest Rate”

“Interest Rate” shall mean, as to the non-contingent Obligations, a rate of one
quarter of one percent (0.25%) per annum in excess of the Prime Rate; provided
that the Interest Rate shall mean, at Lender’s option, without notice, the rate
of three and one-quarter percent (3.25%) per annum in excess of the Prime Rate:
(i) on the non-contingent Obligations for (A) the period from and after the date
of termination hereof until such time as Lender has received full and final
payment of all such Obligations, and (B) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Lender (notwithstanding entry of any judgment
against Borrower) and (ii) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrower under Section 2 hereof (whether or
not such excess(es), arise or are made with or without Lender’s knowledge or
consent and whether made before or after an Event of Default).

 

1.33 “Inventory”

“Inventory” shall mean all of Borrower’s and MCE’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.

 

1.34 “Lender”

“Lender” shall have the meaning set forth in the preamble hereof.

 

- 10 -



--------------------------------------------------------------------------------

1.35 “Letter of Credit Accommodations”

“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in Canadian Dollars or US Dollars which
are from time to time either (a) issued or opened by Lender for the account of
Borrower or any Obligor or (b) with respect to which Lender has agreed to
indemnify the issuer or guaranteed to the issuer the performance by Borrower or
any Obligor of its obligations to such issuer.

 

1.36 “Lien”

“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

1.37 “Material Adverse Change”

“Material Adverse Change” shall mean, where used in relation to the affairs of
Borrower or any Obligor, a change in the business, operations or capital of
Borrower or such Obligor, as applicable, that, in the opinion of Lender, has or
could be expected to have a Material Adverse Effect.

 

1.38 “Material Adverse Effect”

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property or assets of Borrower, any Obligor, their respective subsidiaries or
the business or operations of any of them or all of them, taken as a whole,
(ii) a material adverse effect on the condition or prospects, financial or
otherwise, of Borrower, any Obligor and their respective subsidiaries or any of
them or all of them, taken as a whole, (iii) a material adverse effect on the
ability of Borrower or any Obligor to perform and discharge any of its
obligations under the Financing Agreements, or (iv) a material adverse effect on
the priority, effectiveness or enforceability of any Lien granted by Borrower or
any Obligor in favor of Canadian Collateral Agent, Lender and/or US Collateral
Agent or the ability of Lender, Canadian Collateral Lender and/or US Collateral
Agent to enforce any Obligation or realize upon any Collateral or any other
property securing the Obligations.

 

1.39 “Maximum Credit”

“Maximum Credit” shall mean the amount of $35,000,000.

 

1.40 “Maximum Letter of Credit Facility”

“Maximum Letter of Credit Facility” shall mean the amount of $1,000,000.

 

- 11 -



--------------------------------------------------------------------------------

1.41 “MCC”

“MCC” shall mean 1328158 Ontario Inc., a corporation incorporated under the laws
of the Province of Ontario.

 

1.42 “MCE”

“MCE” shall mean Mad Catz Europe Limited, a company incorporated and existing
under the laws of England and Wales.

 

1.43 “MCII”

“MCII” means Mad Catz Interactive, Inc., a corporation existing under the
federal laws of Canada.

 

1.44 “MCIA”

“MCIA” shall mean Mad Catz Interactive Asia Limited, a company incorporated
under the laws of Hong Kong.

 

1.45 “Net Amount of Eligible Accounts”

“Net Amount of Eligible Accounts” shall mean the gross amount in US Dollars of
Eligible Accounts less (a) sales, excise or similar taxes included in the amount
thereof and (b) returns, discounts, claims, credits and allowances of any nature
at any time issued, owing, granted, outstanding, available or claimed with
respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Lender.

 

1.46 “Net Orderly Liquidation Value”

“Net Orderly Liquidation Value” shall mean the amount in US Dollars to be
realized from any orderly liquidation of Inventory, net of all liquidation
costs, including deductions for all commissions and taxes, as evidenced by an
appraisal of such Inventory conducted, at the cost of Borrower by Hilco
Appraisal Services, LLC or such other appraiser as is acceptable to Lender, such
appraisal to be in form, scope and methodology acceptable to Lender and
addressed to Lender or upon which Lender is permitted to rely.

 

1.47 “Obligations”

“Obligations” shall mean any and all Revolving Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by Borrower to Lender, US Collateral Agent,
Canadian Collateral Agent and/or their respective affiliates, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement and the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any proceeding with
respect to Borrower under the United States Bankruptcy

 

- 12 -



--------------------------------------------------------------------------------

Code or any similar statute in any jurisdiction (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such proceeding, whether or not such amounts are allowed or
allowable in whole or in part in such proceeding), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by
Lender, US Collateral Agent and/or their respective affiliates.

 

1.48 “Obligor”

“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations, other than Borrower.

 

1.49 “Participating Member State”

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

1.50 “Payment Account”

“Payment Account” shall have the meaning set forth in Section 5.3 hereof.

 

1.51 “Permitted Inter-Company Debt”

“Permitted Inter-Company Debt” shall mean indebtedness owing by Borrower to any
Obligor, by any Obligor to Borrower and/or by any Obligor to another Obligor
provided that:

(a) such indebtedness is incurred in the ordinary course of business of Borrower
and/or such Obligor, as applicable, consistent with past practice;

(b) all promissory notes and security agreements (if any) executed by Borrower
or any Obligor in respect of such indebtedness shall be assigned to US
Collateral Agent in form and content satisfactory to US Collateral Agent; and

(c) if requested by Lender, such indebtedness is subordinated and postponed
pursuant to subordination agreements in form and content satisfactory to Lender.

 

1.52 “Person”

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation (including any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock corporation, trust, joint venture or
other entity or any government or any agency or instrumentality or political
subdivision thereof.

 

- 13 -



--------------------------------------------------------------------------------

1.53 “Pounds Sterling”

“Pounds Sterling” shall mean, at any time of determination, the then official
currency of the United Kingdom.

 

1.54 “PPSA”

“PPSA” shall mean the Personal Property Security Act (Ontario).

 

1.55 “Prime Rate”

“Prime Rate” shall mean the rate from time to time publicly announced by the
U.S. Reference Bank, or its successors, as its prime rate, whether or not such
announced rate is the best rate available at such bank.

 

1.56 “Records”

“Records” shall mean all of Borrower’s and each Obligor’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrower or any
Obligor with respect to the foregoing maintained with or by any other person).

 

1.57 “Renewal Date”

“Renewal Date” shall have the meaning given to such term in Section 11.1(a).

 

1.58 “Revolving Loans”

“Revolving Loans” shall mean the loans now or hereafter made by Lender to or for
the benefit of Borrower on a revolving basis (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

 

1.59 “Royalty Reserve”

“Royalty Reserve” shall mean an amount equal to all accrued and unpaid royalty
obligations owing by Borrower and MCE as set forth on the most recent Royalty
Reserve Report, adjusted up or down as of any date of determination by Lender in
its sole discretion based on Lender’s findings that such royalty obligations
owing by Borrower and/or MCE have increased or decreased since the date of such
Royalty Reserve Report.

 

1.60 “Royalty Reserve Report”

“Royalty Reserve Report” shall mean a report for the period since the date
hereof (for the initial report) or the date of the last such report (for
subsequent reports) delivered in accordance with Section 6.1 hereof which shall
set forth (i) each license of intellectual property for which

 

- 14 -



--------------------------------------------------------------------------------

Borrower and/or MCE is licensee and for which it pays royalties, (ii) the
licensor of each such license, (iii) the aggregate accrued and unpaid royalty
obligations owing under each such license and (iv) the date such accrued and
unpaid royalty obligations are due under each such license. Each Royalty Reserve
Report shall be certified by the chief financial officer of the Borrower as
being complete and accurate.

 

1.61 “Software”

“Software” shall mean all software and computer programs (regardless of form or
format, DVD, disc or otherwise) and all packaging, containers, artwork, end-user
guides or instructions, user manuals and related materials concerning the use
and operation of such software and computer programs other than Gameshark
Software.

 

1.62 “Software Inventory”

“Software Inventory” shall mean all Eligible Inventory consisting of Software.

 

1.63 “Solvent”

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.

 

1.64 “Spot Rate”

“Spot Rate” shall mean, with respect to a currency, the rate quoted by the US
Reference Bank as the spot rate for the purchase by the US Reference Bank of
such currency with another currency at approximately 10:00 a.m. (Charlotte,
North Carolina time) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made.

 

1.65 “UCC”

“UCC” shall mean the Uniform Commercial Code.

 

1.66 “United Kingdom”

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

 

- 15 -



--------------------------------------------------------------------------------

1.67 “US Collateral Agent”

“US Collateral Agent” shall mean Wachovia Capital Finance Corporation (Central),
formerly known as Congress Financial Corporation (Central), in its capacity as
collateral agent for itself, as Lender, and its successors and assigns.

 

1.68 “US Reference Bank”

“US Reference Bank” shall mean Wachovia Bank, National Association or its
successors, or such other major bank in the United States as Lender may from
time to time designate in its discretion.

 

1.69 “Value”

“Value” shall mean, as determined by Lender, with respect to Inventory, the
lower of (a) cost computed on a first-in-first-out basis in accordance with GAAP
and (b) net realizable value.

SECTION 2 CREDIT FACILITIES

2.1 Revolving Loans

(a) Subject to and upon the terms and conditions contained herein, Lender agrees
to make Revolving Loans to Borrower from time to time in amounts requested by
Borrower up to the amount equal to the lesser of:

 

  (i) the Maximum Credit; and

 

  (ii) the sum of:

 

  (A) seventy-five percent (75%) of the Net Amount of Eligible Accounts;

plus

 

  (B) the lesser of :

 

  (1) (X) for any date of determination during the period from and including
January 1 of any year to and including July 31 of such year, the lesser of
(i) eighty-five percent (85%) of Net Orderly Liquidation Value of Eligible
Inventory (excluding Software Inventory) and (ii) fifty-five percent (55%) of
the Value of Eligible Inventory (excluding Software Inventory); or (Y) for any
date of determination during the period from and including August 1 of any year
to and including December 31 of such year, sixty percent (60%) of the Value of
Eligible Inventory (excluding Software Inventory); and

 

- 16 -



--------------------------------------------------------------------------------

  (2) $15,000,000 (less the amount, if any, determined in accordance with
Section 2.1(a)(ii)(C) below),

plus

 

  (C) the lesser of (i) twenty-five percent (25%) of the Value of Software
Inventory, (ii) eighty-five percent (85%) of Net Orderly Liquidation Value of
Software Inventory and (iii) $1,000,000,

minus

 

  (D) any Availability Reserves.

(b) Lender may, in its discretion, from time to time, upon not less than five
(5) days prior written notice to Borrower, (i) reduce the lending formula with
respect to Eligible Accounts to the extent that Lender determines that: (A) the
dilution with respect to the Accounts for any period (based on the ratio of
(1) the aggregate amount of reductions in Accounts other than as a result of
payments in cash to (2) the aggregate amount of total sales) has increased in
any material respect or may be reasonably anticipated to increase in any
material respect above historical levels or as a result of seasonal variations,
or (B) the general creditworthiness of account debtors has declined or
(ii) reduce the lending formula(s) with respect to Eligible Inventory to the
extent that Lender determines that: (A) the number of days of the turnover of
the Inventory for any period has changed in any material respect or (B) the Net
Orderly Liquidation Value of the Eligible Inventory, or any category thereof,
has decreased, or (C) the nature and quality of the Inventory has deteriorated.
In determining whether to reduce the lending formula(s), Lender may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves.

(c) Except in Lender’s discretion, the aggregate amount of the Revolving Loans
and the Letter of Credit Accommodations outstanding at any time shall not exceed
the Maximum Credit. In the event that the outstanding amount of any component of
the Revolving Loans, or the aggregate amount of the outstanding Revolving Loans
and Letter of Credit Accommodations, exceeds the amounts available under the
lending formulas, the sublimits for Letter of Credit Accommodations set forth in
Section 2.2(d) hereof or the Maximum Credit, as applicable, such event shall not
limit, waive or otherwise affect any rights of Lender in that circumstance or on
any future occasions and Borrower shall, upon demand by Lender, which may be
made at any time or from time to time, immediately repay to Lender the entire
amount of any such excess(es) for which payment is demanded.

(d) For purposes only of applying the sublimit on Revolving Loans based on
Eligible Inventory pursuant to Section 2.1(a)(ii)(B)(2) hereof, Lender may treat
the then undrawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Lender
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans

 

- 17 -



--------------------------------------------------------------------------------

and Availability Reserves shall be attributed first to any components of the
lending formulas in Section 2.1(a) hereof that are not subject to such sublimit,
before being attributed to the components of the lending formulas subject to
such sublimit.

 

2.2 Letter of Credit Accommodations

(a) Subject to and upon the terms and conditions contained herein, at the
request of Borrower, Lender agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower containing terms and conditions
acceptable to Lender and the issuer thereof. Any payments made by Lender to any
issuer thereof and/or related parties in connection with the Letter of Credit
Accommodations shall constitute additional Revolving Loans to Borrower pursuant
to this Section 2.

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrower shall pay to
Lender a letter of credit fee at a rate equal to one and one-quarter percent
(1.25%) per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Lender such letter of credit fee, at Lender’s option, without notice, at
a rate equal to three and three-quarters percent (3.75%) per annum on such daily
outstanding balance for: (i) the period from and after the date of termination
hereof until Lender has received full and final payment of all Obligations
(notwithstanding entry of a judgment against Borrower) and (ii) the period from
and after the date of the occurrence of an Event of Default for so long as such
Event of Default is continuing as determined by Lender. Such letter of credit
fee shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed and the obligation of Borrower to pay such fee shall survive
the termination of this Agreement.

(c) No Letter of Credit Accommodations shall be available unless on the date of
the proposed issuance of any Letter of Credit Accommodations, the Revolving
Loans available to Borrower (subject to the Maximum Credit, the Maximum Letter
of Credit Facility and any Availability Reserves) are equal to or greater than:
(i) if the proposed Letter of Credit Accommodation is for the purpose of
purchasing Eligible Inventory and all negotiable documents of title with respect
to such Eligible Inventory have been consigned to the issuer of the Letter of
Credit Accommodation, the sum of (A) the percentage equal to one hundred
(100%) percent minus the then applicable percentage set forth in
Section 2.1(a)(ii)(B) above of the Value of such Eligible Inventory, plus
(B) freight, taxes, duty and other amounts which Lender estimates must be paid
in connection with such Inventory upon arrival and for delivery to one of
Borrower’s locations for Eligible Inventory within the United States of America
and (ii) if the proposed Letter of Credit Accommodation is for any other
purpose, an amount equal to one hundred (100%) percent of the face amount
thereof and all other commitments and obligations made or incurred by Lender
with respect thereto. Effective on the issuance of each Letter of Credit
Accommodation, an Availability Reserve shall be established in the applicable
amount set forth in Section 2.2(c)(i) or Section 2.2(c)(ii) hereof.

(d) Except in Lender’s discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Lender in connection therewith shall not at any time exceed the Maximum
Letter of Credit Facility. At any

 

- 18 -



--------------------------------------------------------------------------------

time an Event of Default exists or has occurred and is continuing, upon Lender’s
request, Borrower will either furnish cash collateral to secure the
reimbursement obligations to the issuer in connection with any Letter of Credit
Accommodations or furnish cash collateral to US Collateral Agent for the Letter
of Credit Accommodations, and in either case, the Revolving Loans otherwise
available to Borrower shall not be reduced as provided in Section 2.2(c) hereof
to the extent of such cash collateral.

(e) Borrower shall indemnify and hold Lender harmless from and against any and
all losses, claims, damages, liabilities, costs and expenses which Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including, but not limited
to, any losses, claims, damages, liabilities, costs and expenses due to any
action taken by any issuer or correspondent with respect to any Letter of Credit
Accommodation. Borrower assumes all risks with respect to the acts or omissions
of the drawer under or beneficiary of any Letter of Credit Accommodation and for
such purposes the drawer or beneficiary shall be deemed Borrower’s agent.
Borrower assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit Accommodations or any documents, drafts or acceptances thereunder.
Borrower hereby releases and holds Lender harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by Borrower, by any issuer
or correspondent or otherwise with respect to or relating to any Letter of
Credit Accommodation. The provisions of this Section 2.2(e) shall survive the
payment of Obligations and the termination of this Agreement.

(f) Nothing contained herein shall be deemed or construed to grant Borrower any
right or authority to pledge the credit of Lender in any manner. Lender shall
have no liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Lender unless Lender has duly executed and
delivered to such issuer the application or a guarantee or indemnification in
writing with respect to such Letter of Credit Accommodation. Borrower shall be
bound by any interpretation made by Lender, or any other issuer or correspondent
under or in connection with any Letter of Credit Accommodation or any documents,
drafts or acceptances thereunder, notwithstanding that such interpretation may
be inconsistent with any instructions of Borrower. Lender shall have the sole
and exclusive right and authority to, and Borrower shall not at any time while
an Event of Default exists, (A) approve or resolve any questions of
non-compliance of documents, (B) give any instructions as to acceptance or
rejection of any documents or goods, (C) execute any and all applications for
steamship or airway guarantees, indemnities or delivery orders, (D) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, or (E) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letter of Credit Accommodations, or
documents, drafts or acceptances thereunder or any letters of credit included in
the Collateral. Lender may take such actions either in its own name or in
Borrower’s name.

(g) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Lender.

 

- 19 -



--------------------------------------------------------------------------------

Any duties or obligations undertaken by Lender to any issuer or correspondent in
any application for any Letter of Credit Accommodation, or any other agreement
by Lender in favor of any issuer or correspondent relating to any Letter of
Credit Accommodation, shall be deemed to have been undertaken by Borrower to
Lender and to apply in all respects to Borrower.

 

2.3 Availability Reserves

All Revolving Loans otherwise available to Borrower pursuant to the lending
formulas and subject to the Maximum Credit, the Maximum Letter of Credit
Facility and other applicable limits hereunder shall be subject to Lender’s
continuing right to establish and revise Availability Reserves, upon not less
than five (5) days’ prior written notice to Borrower.

SECTION 3 INTEREST AND FEES

 

3.1 Interest

(a) Borrower shall pay to Lender interest on the outstanding principal amount of
the non-contingent Obligations at the applicable Interest Rate.

(b) Interest shall be payable by Borrower to Lender monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed. The interest
rate shall increase or decrease by an amount equal to each increase or decrease
in the Prime Rate effective on the first day of the month after any change in
such Prime Rate is announced. The increase or decrease shall be based on the
Prime Rate in effect on the last day of the month in which any such change
occurs. All interest accruing hereunder on and after an Event of Default or
termination hereof shall be payable on demand. In no event shall charges
constituting interest payable by Borrower to Lender exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.

 

3.2 Commitment Fee

Borrower shall pay to Lender annually a commitment fee in an amount equal to
$10,000 per annum while this Agreement is in effect and for so long thereafter
as any of the Obligations are outstanding, which fee shall be fully earned as of
and payable in advance on the first day of the thirteenth month following the
date of closing under the Original Loan Agreement and on each anniversary of
such date thereafter.

 

3.3 Closing Fee

Borrower shall pay to Lender as a closing fee the amount of $35,000, which shall
be fully earned as of and payable on the date hereof.

 

- 20 -



--------------------------------------------------------------------------------

3.4 Servicing Fee

Borrower shall pay to Lender a monthly servicing fee in an amount equal to
$1,000 per month in respect of Lender’s services for each month (or part
thereof) while this Agreement remains in effect and for so long thereafter as
any of the Obligations are outstanding, which monthly fee shall be fully earned
as of and payable in advance on the date of closing hereof and on the first day
of each month thereafter.

 

3.5 Unused Line Fee

Borrower shall pay to Lender a monthly unused line fee at a rate equal to
one-quarter of one percent (0.25%) per annum calculated on the amount by which
the Maximum Credit exceeds the average daily principal balance of the
outstanding Revolving Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) during which this Agreement is in
effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month.

 

3.6 Currency of Payments

Unless otherwise specified by Lender, all interest, fees and other payments by
Borrower hereunder shall be in the currency in which such Obligations are
denominated.

SECTION 4 CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to Revolving Loans and Letter of Credit Accommodations

This Agreement shall not be effective until each of the agreements or actions
set out in the Closing Checklist attached hereto as Exhibit B have been
executed, delivered or completed, as the case may be, to the satisfaction of
Lender or waived in writing (in whole or in part) by Lender in its sole
discretion and each of the following is a condition precedent to Lender
continuing to make Revolving Loans and/or provide Letter of Credit
Accommodations to Borrower hereunder:

(a) all representations and warranties contained in this Agreement and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Revolving Loan or providing
each such Letter of Credit Accommodation and after giving effect thereto, except
with respect to those representations and warranties that were or are expressly
made as of a particular date and except to the extent that there are changes
with respect to matters referenced in such representations and warranties after
the date thereof that do not and will not otherwise cause a Default or Event of
Default hereunder, and

(b) no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Revolving
Loan or providing each such Letter of Credit Accommodation or after giving
effect thereto.

 

- 21 -



--------------------------------------------------------------------------------

SECTION 5 COLLECTION AND ADMINISTRATION

 

5.1 Borrower’s Loan Account

Lender shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Revolving Loans, Letter of Credit Accommodations and other
Obligations and the Collateral, (b) all payments made by or on behalf of
Borrower and (c) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Lender’s customary
practices as in effect from time to time.

 

5.2 Statements

Lender shall render to Borrower each month a statement setting forth the balance
in Borrower’s loan account(s) maintained by Lender for Borrower pursuant to the
provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by
Lender but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrower and conclusively binding upon Borrower as an account
stated except to the extent that Lender receives a written notice from Borrower
of any specific exceptions of Borrower thereto within thirty (30) days after the
date such statement has been mailed by Lender. Until such time as Lender shall
have rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Lender by Borrower.

 

5.3 Collection of Accounts

(a) Borrower shall establish and maintain, at its expense, blocked accounts
(“Blocked Accounts”), with such banks as are acceptable to Lender into which
Borrower shall, in accordance with Lender’s instructions, promptly deposit all
payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner. Upon the occurrence and during the continuation
of an Event of Default, Lender may, and Borrower shall upon Lender’s request,
direct Borrower’s, MCE’s and MCC’s account debtors to directly remit all payment
on Accounts to the Blocked Accounts. The banks at which the Blocked Accounts are
established shall enter into an agreement, in form and substance satisfactory to
Lender, providing that all items received or deposited in the Blocked Accounts
are the property of Lender, that the depository bank has no lien upon, or right
to setoff against, the Blocked Accounts, the items received for deposit therein,
or the funds from time to time on deposit therein and that the depository bank
will wire, or otherwise transfer, in immediately available funds, on a daily
basis, all funds received or deposited into the Blocked Accounts to such bank
account of Lender as Lender may from time to time designate for such purpose
(“Payment Account”). Borrower agrees that all payments made to such Blocked
Accounts or other funds received and collected by Lender, whether on the
Accounts or as proceeds of Inventory or other Collateral or otherwise shall be
the security of Lender and/or US Collateral Agent.

(b) For purposes of calculating the amount of the Revolving Loans available to
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations

 

- 22 -



--------------------------------------------------------------------------------

on the Business Day of receipt by Lender of immediately available funds in a
Payment Account provided such payments and notice thereof are received in
accordance with Lender’s usual and customary practices as in effect from time to
time and within sufficient time to credit Borrower’s loan account on such day,
and if not, then on the next Business Day. For the purposes of calculating
interest on the Obligations, such payments or other funds received will be
applied (conditional upon final collection) to the Obligations on the date of
receipt of immediately available funds by Lender in the applicable Payment
Account provided such payments or other funds and notice thereof are received in
accordance with Lender’s usual and customary practices as in effect from time to
time and within sufficient time to credit Borrower’s loan account on such day,
and if not, then on the next Business Day. If Lender receives funds in a Payment
Account at any time at which no Obligations are outstanding or in excess of such
outstanding Obligations, Lender shall transfer such funds to Borrower at such
account as Borrower may direct; provided that Borrower shall, at Lender’s
request, deposit such funds to an account maintained at the bank at which the
Payment Accounts are maintained and, prior to such transfer, shall execute and
deliver to Lender a cash collateral agreement in form and substance satisfactory
to Lender providing to Lender and/or US Collateral Agent a first priority Lien
over such account.

(c) Borrower and all of its U.S., U.K. and Canadian affiliates and subsidiaries,
and the shareholders, directors, employees and/or agents of Borrower and each
such affiliate and subsidiary shall, acting as trustee for Lender, receive, as
the security of Lender and/or US Collateral Agent, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or other
Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Lender, but in no event shall any of the foregoing monies,
checks, notes, drafts or any other such payment be commingled with Borrower’s
other funds. Borrower agrees to reimburse Lender on demand for any amounts owed
or paid to any bank at which a Blocked Account is established or any other bank
or person involved in the transfer of funds to or from the Blocked Accounts
arising out of Lender’s payments to, or indemnification of, such bank or person
(other than to the extent that such amount arises directly from Lender’s or such
other party’s negligence or willful misconduct). The obligation of Borrower to
reimburse Lender for such amounts pursuant to this Section 5.3 shall survive the
termination of this Agreement.

 

5.4 Payments

All Obligations shall be payable to the Payment Accounts as provided in
Section 5.3 or such other place as Lender may designate from time to time.
Lender may apply payments received or collected from Borrower or for the account
of Borrower (including the monetary proceeds of collections or of realization
upon any Collateral) to such of the Obligations, whether or not then due, in
such order and manner as Lender determines. Payments and collections received in
any currency other than US Dollars or Canadian Dollars will be accepted and/or
applied at the sole discretion of Lender. At Lender’s option, all principal,
interest, fees, costs, expenses and other charges provided for in this Agreement
or the other Financing Agreements may be charged directly to the loan account(s)
of Borrower. Borrower shall make all payments to Lender on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,

 

- 23 -



--------------------------------------------------------------------------------

withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Lender is required to surrender or return such payment or proceeds
to any Person for any reason, then the Obligations intended to be satisfied by
such payment or proceeds shall be reinstated and continue and this Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by Lender. Borrower shall be liable to pay to Lender, and does
hereby indemnify and hold Lender harmless for the amount of any payments or
proceeds surrendered or returned. This Section 5.4 shall remain effective
notwithstanding any contrary action which may be taken by Lender in reliance
upon such payment or proceeds. This Section 5.4 shall survive the payment of the
Obligations and the termination of this Agreement.

 

5.5 Authorization to Make Revolving Loans

Lender is authorized to make the Revolving Loans and provide the Letter of
Credit Accommodations based upon telephonic instructions or instructions sent by
courier, telecopier or by e-mail received from anyone purporting to be an
officer of Borrower or other authorized person or, at the discretion of Lender,
if such Revolving Loans are necessary to satisfy any Obligations. All requests
for Revolving Loans or Letter of Credit Accommodations hereunder shall specify
the date on which the requested advance is to be made or Letter of Credit
Accommodations established (which day shall be a Business Day) and the amount of
the requested Revolving Loan. Requests received after 11:00 a.m. Chicago time on
any day shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Revolving Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.

 

5.6 Use of Proceeds

All Revolving Loans made or Letter of Credit Accommodations provided by Lender
to Borrower pursuant to the provisions hereof shall be used by Borrower only for
general operating, working capital and other proper corporate purposes of
Borrower not otherwise prohibited by the terms hereof.

SECTION 6 COLLATERAL REPORTING AND COVENANTS

 

6.1 Collateral Reporting

Borrower shall provide Lender with the following documents in a form
satisfactory to Lender: (a) on a regular basis as required by Lender, a schedule
of Accounts, sales made, credits issued and cash received; (b) on a monthly
basis within twenty (20) days after each month end or more frequently as Lender
may request, (i) perpetual inventory reports, (ii) inventory reports by
category, including a separate itemized detailed breakdown of all Inventory that
is in transit, (iii) agings of accounts payable and (iv) a Royalty Reserve
Report, (c) upon Lender’s request, (i) copies of customer statements and credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements, (ii) copies of shipping and

 

- 24 -



--------------------------------------------------------------------------------

delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Borrower and MCE; (d) agings
of accounts receivable on a monthly basis within twenty (20) days after each
month end or more frequently as Lender may request; (e) no later than thirty
(30) days after the end of each fiscal year of Borrower, financial projections
for the next fiscal year, prepared on a monthly basis; and (f) such other
reports as to the Collateral as Lender or US Collateral Agent shall reasonably
request from time to time. If any of Borrower’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, Borrower hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Lender and to follow Lender’s instructions with respect to further
services at any time that an Event of Default exists.

 

6.2 Accounts Covenants

(a) Borrower shall notify Lender promptly of: (i) any material delay in any of
Borrower’s, MCE’s or MCC’s performance of any of its obligations to any account
debtor or the assertion of any claims, offsets, defenses or counterclaims by any
account debtor, or any disputes with account debtors, or any settlement,
adjustment or compromise thereof, (ii) all material adverse information in
Borrower’s knowledge relating to the financial condition of any account debtor
and (iii) any event or circumstance which, to Borrower’s knowledge, would cause
Lender to consider any then existing Accounts as no longer constituting Eligible
Accounts. No credit, discount, allowance or extension or agreement for any of
the foregoing shall be granted to any account debtor without Lender’s consent,
except in the ordinary course of Borrower’s, MCE’s or MCC’s business in
accordance with practices and policies previously disclosed in writing to
Lender. So long as no Event of Default exists, Borrower, MCE or MCC shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor. At any time that an Event of Default exists, Lender shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors or grant any credits,
discounts or allowances.

(b) Without limiting the obligation of Borrower to deliver any other information
to Lender, Borrower shall promptly report to Lender any return of Inventory by
any one account debtor if the Inventory so returned in such case has a value in
excess of $250,000. At any time that Inventory is returned, reclaimed or
repossessed, the Account (or portion thereof) which arose from the sale of such
returned, reclaimed or repossessed Inventory shall not be deemed an Eligible
Account. In the event any account debtor returns Inventory when an Event of
Default exists, Borrower shall, upon Lender’s request, (i) hold the returned
Inventory in trust for Lender, (ii) segregate all returned Inventory from all of
its other property, (iii) dispose of the returned Inventory solely according to
Lender’s instructions, and (iv) not issue any credits, discounts or allowances
with respect thereto without Lender’s prior written consent.

(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to Lender or schedule thereof delivered to Lender shall be true and complete in
all material respects, (ii) no payments shall be made thereon except payments
immediately delivered to Lender pursuant to the terms of this Agreement,
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Lender in
accordance with this Agreement and except for credits, rebates, price protection

 

- 25 -



--------------------------------------------------------------------------------

programs, early payment incentives, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s, MCE’s or MCC’s business in
accordance with practices and policies previously disclosed to Lender,
(iv) there shall be no setoffs, deductions, contras, defenses, counterclaims or
disputes existing or asserted with respect thereto except as reported to Lender
in accordance with the terms of this Agreement, (v) none of the transactions
giving rise thereto will violate any applicable federal, state or provincial
laws or regulations applicable to Borrower or any Obligor, all documentation
relating thereto will be legally sufficient under such laws and regulations and
all such documentation will be legally enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights and the discretion of the court as to the granting
of equitable remedies.

(d) Lender shall have the right at any time or times, in Lender’s name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

(e) Borrower shall deliver or cause to be delivered to US Collateral Agent, with
appropriate endorsement and assignment, with full recourse to Borrower, all
chattel paper and instruments which Borrower now owns or may at any time acquire
immediately upon Borrower’s receipt thereof, except as US Collateral Agent may
otherwise agree.

(f) US Collateral Agent may, at any time or times that an Event of Default
exists, (i) notify any or all account debtors that the Accounts have been
assigned to US Collateral Agent and that US Collateral Agent has a Lien therein
and Lender may direct any or all accounts debtors to make payment of Accounts
directly to US Collateral Agent, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Accounts or other obligations included in
the Collateral and thereby discharge or release the account debtor or any other
party or parties in any way liable for payment thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Accounts or
such other obligations, but without any duty to do so, and US Collateral Agent
shall not be liable for its failure to collect or enforce the payment thereof
nor for the negligence of its agents or attorneys with respect thereto and
(iv) take whatever other action US Collateral Agent may deem necessary or
desirable for the protection of its interests. At any time that an Event of
Default exists, at US Collateral Agent’s request, all invoices and statements
sent to any account debtor shall state that the Accounts and such other
obligations have been assigned to US Collateral Agent and are payable directly
and only to US Collateral Agent and Borrower shall deliver to Lender such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as US Collateral Agent may
require.

 

6.3 Inventory Covenants

With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records satisfactory to Lender, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory,
Borrower’s cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrower shall conduct a physical count of the Inventory at least once each
year, but at any time or times as Lender may request while an Event of Default
exists, and promptly following such physical inventory shall supply Lender with
a report in the

 

- 26 -



--------------------------------------------------------------------------------

form and with such specificity as may be satisfactory to Lender concerning such
physical count; (c) Borrower shall not, and shall cause MCE not to, remove any
Inventory from the locations set forth or permitted herein, without the prior
written consent of Lender, except for sales of Inventory in the ordinary course
of Borrower’s or MCE’s business and except to move Inventory directly from one
location set forth or permitted herein to another such location; (d) Borrower
shall, at its expense, at Lender’s request but, no more than once in any three
(3) month period if an Event of Default does not exist, and at any time or times
as Lender may request after and while Event of Default exists, deliver or cause
to be delivered to Lender written reports or appraisals as to the Inventory in
form, scope and methodology acceptable to Lender and by an appraiser acceptable
to Lender, addressed to Lender or upon which Lender is expressly permitted to
rely; (e) Borrower shall, and shall cause MCE to, produce, use, store and
maintain the Inventory, with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto);
(f) Borrower assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory; (g) Borrower
shall not, and shall cause MCE not to, sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Borrower or MCE to repurchase such Inventory, except in the ordinary
course of business or unless such Inventory is not Eligible Inventory;
(h) Borrower shall, and shall cause MCE to, keep the Inventory in good and
marketable condition; and (i) Borrower shall not, and shall cause MCE not to,
without prior written notice to Lender, acquire or accept any Inventory on
consignment or approval.

 

6.4 Equipment Covenants

With respect to the Equipment: (a) upon US Collateral Agent’s request, Borrower
shall, at its expense, at any time or times as US Collateral Agent may request
while an Event of Default exists, deliver or cause to be delivered to US
Collateral Agent written reports or appraisals as to the Equipment in form,
scope and methodology reasonably acceptable to Lender and by an appraiser
acceptable to US Collateral Agent; (b) Borrower shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (c) Borrower shall use the Equipment with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (d) the Equipment is and shall be used in
Borrower’s business and not for personal, family, household or farming use;
(e) Borrower shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of the business of Borrower or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of Borrower in the ordinary course of business; (f) the Equipment is now
and shall remain personal property and Borrower shall not permit any of the
Equipment to be or become a part of or affixed to real property; and
(g) Borrower assumes all responsibility and liability arising from the use of
the Equipment.

 

6.5 Power of Attorney

Borrower hereby irrevocably designates and appoints US Collateral Agent (and all
persons designated by Lender) as Borrower’s true and lawful attorney-in-fact,
and authorizes

 

- 27 -



--------------------------------------------------------------------------------

US Collateral Agent, in Borrower’s or US Collateral Agent’s name, to: (a) at any
time while an Event of Default exits (i) demand payment on Accounts or other
proceeds of Inventory or other Collateral, (ii) enforce payment of Accounts by
legal proceedings or otherwise, (iii) exercise all of Borrower’s rights and
remedies to collect any Account or other Collateral, (iv) sell or assign any
Account upon such terms, for such amount and at such time or times as Lender
deems advisable, (v) settle, adjust, compromise, extend or renew an Account,
(vi) discharge and release any Account, (vii) prepare, file and sign Borrower’s
name on any proof of claim in bankruptcy or other similar document against an
account debtor, (viii) notify the post office authorities to change the address
for delivery of Borrower’s mail to an address designated by US Collateral Agent,
and open and dispose of all mail addressed to Borrower, and (ix) do all acts and
things which are necessary, in US Collateral Agent’s determination, to fulfill
Borrower’s obligations under this Agreement and the other Financing Agreements
and (b) at any time to (i) take control in any manner of any item of payment or
proceeds thereof, (ii) have access to any lockbox or postal box into which
Borrower’s mail is deposited, (iii) endorse Borrower’s name upon any items of
payment or proceeds thereof and deposit the same in US Collateral Agent’s
account for application to the Obligations, (iv) endorse Borrower’s name upon
any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, (v) sign Borrower’s name on any verification of Accounts and notices
thereof to account debtors and (vi) execute in Borrower’s name and file any UCC,
PPSA or other financing statements or amendments thereto. Borrower hereby
releases US Collateral Agent and its officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of US
Collateral Agent’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.

 

6.6 Right to Cure

US Collateral Agent may, at its option, (a) cure any default by Borrower under
any agreement with a third party or pay or bond on appeal any judgment entered
against Borrower, (b) discharge taxes or Liens at any time levied on or existing
with respect to the Collateral and (c) pay any amount, incur any expense or
perform any act which, in US Collateral Agent’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of US Collateral Agent and/or Lender with respect thereto. US Collateral
Agent may add any amounts so expended to the Obligations and charge Borrower’s
account therefor, such amounts to be repayable by Borrower on demand. US
Collateral Agent shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of Borrower. Any payment made or other action taken by US Collateral
Agent under this Section 6.6 shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed accordingly.

 

6.7 Access to Premises

From time to time as requested by US Collateral Agent, at the cost and expense
of Borrower, (a) US Collateral Agent or its designee shall have complete access
to all of Borrower’s premises during normal business hours and after reasonable
notice to Borrower, or at any time and without notice to Borrower if an Event of
Default exists, for the purposes of inspecting,

 

- 28 -



--------------------------------------------------------------------------------

verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records, and (b) Borrower shall promptly furnish to US Collateral
Agent such copies of such books and records or extracts therefrom as US
Collateral Agent may request, and (c) US Collateral Agent or its designee may
use during normal business hours such of Borrower’s personnel, equipment,
supplies and premises as may be necessary for the foregoing and if an Event of
Default exists for the collection of Accounts and realization of other
Collateral.

SECTION 7 REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender the following (which shall
survive the execution and delivery of this Agreement), the truth and accuracy of
which are a continuing condition of the making of Revolving Loans and providing
Letter of Credit Accommodations by Lender to Borrower:

 

7.1 Corporate Existence, Power and Authority; Subsidiaries

Borrower and each Obligor has been duly incorporated or organized and is validly
existing under the laws of its jurisdiction of incorporation or organization, as
the case may be, and is duly qualified or registered as a foreign or
extra-provincial corporation in all provinces, states or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify or register would not have a Material Adverse
Effect. The execution, delivery and performance of this Agreement, the other
Financing Agreements and the transactions contemplated hereunder and thereunder
are all within Borrower’s and each Obligor’s corporate powers, have been duly
authorized and are not in contravention of law or the terms of Borrower’s or any
Obligor’s certificate of incorporation, by-laws, or other organizational
documentation, or any indenture, agreement or undertaking to which Borrower or
any Obligor is a party or by which Borrower or any Obligor or their respective
property are bound except to the extent that certain Collateral may not be
assignable by law. This Agreement and the other Financing Agreements constitute
legal, valid and binding obligations of Borrower enforceable in accordance with
their respective terms, except as the same is limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally, and the discretion of the
court as to the granting of equitable remedies. Borrower does not have any
subsidiaries except as set forth on the Information Certificates.

 

7.2 Financial Statements; No Material Adverse Change

All financial statements relating to Borrower or any Obligor which have been or
may hereafter be delivered by or on behalf of Borrower or any Obligor to Lender
have been or will be prepared in accordance with GAAP and fairly present in all
material respects the financial condition and the results of operations of
Borrower or such Obligor as at the dates and for the periods set forth therein.
Except as disclosed in any interim financial statements furnished by or on
behalf of Borrower or any Obligor to Lender prior to the date of this Agreement,
there has been no Material Adverse Change of Borrower or any Obligor, since the
date of the most recent audited financial statements furnished by or on behalf
of Borrower or any Obligor to Lender prior to the date of this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

7.3 Chief Executive Office; Collateral Locations and License Agreements

The chief executive office of Borrower and Borrower’s Records concerning
Accounts are located only at the address set forth below and its only other
places of business and the only other locations of Collateral, if any, are the
addresses set forth in the Information Certificates, subject to the right of
Borrower to establish new locations in accordance with Section 8.2 below. The
Information Certificates correctly identify the chief executive office of each
Obligor and all other places of business and other locations, if any, at which
any Obligor maintains any Collateral. The Information Certificates also
correctly identify any of such locations which are not owned by Borrower or any
Obligor and sets forth the owners and/or operators thereof and to the best of
Borrower’s knowledge, the holders of any mortgages on such locations. Schedule
7.3 hereof lists each license agreement to which Borrower and/or MCE is a party.

 

7.4 Priority of Liens; Title to Properties

The Liens granted to US Collateral Agent, Lender and/or Canadian Collateral
Agent under this Agreement and the other Financing Agreements constitute valid
and perfected first priority Liens in and upon the Collateral subject only to
the Liens indicated on Schedule 7.4 hereto (except to the extent that Lender
requires the discharge thereof prior to the advance of the initial Revolving
Loans hereunder) and the other Liens permitted under Section 8.8 hereof.
Borrower and each Obligor has good and marketable title to all of its properties
and assets subject to no Liens of any kind, except those granted to US
Collateral Agent, Lender and/or Canadian Collateral Agent and such others as are
specifically listed on Schedule 7.4 hereof (except to the extent that Lender
requires the discharge thereof prior to the advance of the initial Revolving
Loans hereunder) or permitted under Section 8.8 hereto.

 

7.5 Tax Returns

Borrower and each Obligor has filed, or caused to be filed, in a timely manner
all tax returns, reports and declarations which are required to be filed by it
(without requests for extension except as previously disclosed in writing to
Lender). All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Borrower and each Obligor has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and each Obligor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

 

7.6 Litigation

Except as set forth on the Information Certificates, there is no present
investigation by any governmental agency pending, or to the best of Borrower’s
knowledge threatened, against or affecting Borrower or any Obligor, their assets
or business and there is no action, suit, proceeding or claim by any Person
pending, or to the best of Borrower’s knowledge threatened, against Borrower or
any Obligor or their assets or goodwill, or against or affecting

 

- 30 -



--------------------------------------------------------------------------------

any transactions contemplated by this Agreement, which if adversely determined
against Borrower or any such Obligor would result in any Material Adverse Change
in, or would have a Material Adverse Effect on, Borrower or any Obligor.

 

7.7 Compliance with Other Agreements and Applicable Laws

Except as disclosed in Schedule 7.7 hereto, neither Borrower nor any Obligor is
in default in any material respect under, or in violation in any material
respect of any of the terms of, any agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound and Borrower and each Obligor is in compliance in all material respects
with all applicable provisions of laws, rules, regulations, licenses, permits,
approvals and orders of any foreign, federal, state, provincial or local
governmental authority.

 

7.8 Bank Accounts

All of the deposit accounts, investment accounts or other accounts in the name
of or used by Borrower or any Obligor maintained at any bank or other financial
institution are set forth on Schedule 7.8 hereto, subject to the right of
Borrower or any Obligor to establish new accounts in accordance with
Section 8.15 hereof.

 

7.9 Accuracy and Completeness of Information

All information furnished in writing by or on behalf of Borrower or any Obligor
to Lender or US Collateral Agent in connection with this Agreement or any of the
other Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificates is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading. Since March 31, 2006, no event or circumstance has
occurred which has had or could reasonably be expected to have a Material
Adverse Effect on Borrower or any Obligor which has not been fully and
accurately disclosed to Lender in writing.

 

7.10 Employee Benefits

(a) Borrower has not engaged in any transaction in connection with which
Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, including any accumulated funding deficiency described
in Section 7.10(c) hereof and any deficiency with respect to vested accrued
benefits described in Section 7.10(d) hereof.

(b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrower to be incurred with respect to any employee benefit plan of
Borrower or any of its ERISA Affiliates. There has been no reportable event
(within the meaning of Section 4043(b) of ERISA) or any other event or condition
with respect to any employee pension benefit plan of Borrower or any of its
ERISA Affiliates which presents a risk of termination of any such plan by the
Pension Benefit Guaranty Corporation.

 

- 31 -



--------------------------------------------------------------------------------

(c) Full payment has been made of all amounts which Borrower or any of its ERISA
Affiliates is required under Section 302 of ERISA and Section 412 of the Code to
have paid under the terms of each employee benefit plan as contributions to such
plan as of the last day of the most recent fiscal year of such plan ended prior
to the date hereof, and no accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived, exists
with respect to any employee benefit plan, including any penalty or tax
described in Section 7.10(a) hereof and any deficiency with respect to vested
accrued benefits described in Section 7.10(d) hereof.

(d) The current value of all vested accrued benefits under all employee benefit
plans maintained by Borrower that are subject to Title IV of ERISA does not
exceed the current value of the assets of such plans allocable to such vested
accrued benefits, including any penalty or tax described in Section 7.10(a)
hereof and any accumulated funding deficiency described in Section 7.10(c)
hereof. The terms “current value” and “accrued benefit” have the meanings
specified in ERISA.

(e) Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

 

7.11 Environmental Compliance

(a) Neither Borrower nor any Obligor has generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates in any material respect any applicable Environmental
Law or any license, permit, certificate, approval or similar authorization
thereunder and the operations of Borrower and each Obligor comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.

(b) There has been no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any governmental authority or any other person nor
is any pending, or to the best of Borrower’s knowledge threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by Borrower or any Obligor or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects
Borrower or any Obligor or their business, operations or assets or any
properties at which Borrower or any Obligor has transported, stored or disposed
of any Hazardous Materials.

(c) Neither Borrower nor any Obligor has any material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

(d) Borrower and each Obligor has all licenses, permits, certificates, approvals
or similar authorizations required to be obtained or filed in connection with
the operations of

 

- 32 -



--------------------------------------------------------------------------------

Borrower and each Obligor under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.

 

7.12 Survival of Warranties; Cumulative

All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Lender on the date of
each additional borrowing or other credit accommodation hereunder, except with
respect to, and to the extent that, such representations and warranties are
expressly made as of a particular date or there are changes with respect to the
matters referenced in such representations and warranties after the date made
that do not and will not otherwise cause a Default or Event of Default hereunder
and such representations and warranties shall be conclusively presumed to have
been relied on by Lender regardless of any investigation made or information
possessed by Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower or any Obligor shall now or hereafter give, or cause to be given, to
Lender.

SECTION 8 AFFIRMATIVE AND NEGATIVE COVENANTS

 

8.1 Maintenance of Existence

Borrower shall, and shall cause each Obligor to, at all times preserve, renew
and keep in full, force and effect its corporate existence and rights and
franchises with respect thereto and maintain in full force and effect all
permits, licenses, trademarks, tradenames, approvals, authorizations, leases and
contracts necessary to carry on the business as presently or proposed to be
conducted. Borrower shall give Lender thirty (30) days prior written notice of
any proposed change in its or any Obligor’s corporate name, which notice shall
set forth the new name and Borrower shall deliver to Lender a certified copy of
the Articles of Amendment (or other similar document appropriate for the
particular jurisdiction) of Borrower or such Obligor providing for the name
change immediately following its filing.

 

8.2 New Collateral Locations

Borrower or any Obligor may open any new location within Canada and continental
United States of America provided Borrower (a) gives US Collateral Agent thirty
(30) days prior written notice of the intended opening of any such new location
and (b) Borrower or such Obligor, as applicable, executes and delivers, or
causes to be executed and delivered, to US Collateral Agent such agreements,
documents, and instruments as US Collateral Agent may deem necessary or
desirable to protect its or Lender’s interests in the Collateral at such
location, including UCC, PPSA and other financing statements and such other
evidence as US Collateral Agent may require for the perfection of US Collateral
Agent’s or Lender’s first priority Liens where required by US Collateral Agent.

 

- 33 -



--------------------------------------------------------------------------------

8.3 Compliance with Laws, Regulations, Etc.

(a) Borrower shall, and shall cause each Obligor to, at all times, comply in all
material respects with all laws, rules, regulations, licenses, permits,
approvals and orders applicable to it and duly observe all requirements of any
federal, state, provincial or local governmental authority, including all
statutes, rules, regulations, orders, permits and stipulations relating to
environmental pollution and employee health and safety, including all of the
Environmental Laws except for any matter that Borrower or an Obligor is
contesting in good faith by appropriate proceedings diligently pursued and which
is not reasonably expected to have a Material Adverse Effect on Borrower or any
Obligor.

(b) Borrower shall, and shall cause each Obligor to, establish and maintain, at
its expense, a system to assure and monitor its continued compliance with all
Environmental Laws in all of its operations, which system shall include annual
reviews of such compliance by employees or agents of Borrower or such Obligor,
as applicable, who are familiar with the requirements of the Environmental Laws.
Copies of all environmental surveys, audits, assessments, feasibility studies
and results of remedial investigations shall be promptly furnished, or caused to
be furnished, by Borrower to Lender. Borrower shall, and shall cause each
Obligor to, take prompt and appropriate action to respond to any non-compliance
with any of the Environmental Laws and shall regularly report to Lender on such
response.

(c) Borrower shall give both oral and written notice to Lender immediately upon
Borrower’s receipt of any notice of, or Borrower’s otherwise obtaining knowledge
of, (i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material or (ii) any investigation,
proceeding, complaint order, directive, claims, citation or notice with respect
to: (A) any non-compliance with or violation of any Environmental Law by
Borrower or any Obligor or (B) the release, spill or discharge, threatened or
actual, of any Hazardous Material or (C) the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials that does not comply with Environmental Laws, or (D) the
violation of any other environmental, health or safety matter, which may have a
Material Adverse Effect on Borrower or any Obligor or their business, operations
or assets or any properties at which Borrower or any Obligor transported, stored
or disposed of any Hazardous Materials.

(d) Without limiting the generality of the foregoing, whenever Lender determines
that there is non-compliance, or any condition which requires any action by or
on behalf of Borrower or any Obligor in order to avoid any material
non-compliance, with any Environmental Law, Borrower shall, at Lender’s request
and Borrower’s expense: (i) cause an independent environmental engineer
acceptable to Lender to conduct such tests of the site where Borrower’s or
Obligor’s non-compliance or alleged non-compliance with such Environmental Laws
has occurred and prepare and deliver to Lender a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Lender a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower’s or Obligor’s
response thereto or the estimated costs thereof, shall change in any material
respect.

 

- 34 -



--------------------------------------------------------------------------------

(e) Borrower shall indemnify and hold harmless Lender, US Collateral Agent and
their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns (collectively, “Indemnified Persons”),
from and against any and all losses, claims, damages, liabilities, costs, and
expenses (including legal fees and expenses) incurred by any Indemnified Person,
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of Borrower or any Obligor and the preparation and implementation
of any closure, remedial or other required plans; provided that such indemnity
shall not apply to the extent that any such cost incurred by an Indemnified
Person arises from the willful misconduct or gross negligence of any Indemnified
Person.

(f) All covenants and indemnifications in this Section 8.3 shall survive the
payment of the Obligations and the termination of this Agreement.

 

8.4 Payment of Taxes and Claims

Borrower shall, and shall cause each Obligor to, duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes, assessments, contributions or
governmental charges the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower or such
Obligor and with respect to which adequate reserves have been set aside on its
books. Borrower shall be liable for any tax or penalties imposed on Lender as a
result of the financing arrangements provided for herein and Borrower agrees to
indemnify and hold Lender harmless with respect to the foregoing, and to repay
to Lender on demand the amount thereof, and until paid by Borrower such amount
shall be added and deemed part of the Revolving Loans; provided, that, nothing
contained herein shall be construed to require Borrower to pay any income or
franchise taxes attributable to the income of Lender from any amounts charged or
paid hereunder to Lender. The foregoing indemnity shall survive the payment of
the Obligations and the termination of this Agreement.

 

8.5 Insurance

Borrower shall, at all times, and shall cause each Obligor to, maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be satisfactory to Lender as to form,
amount and insurer. Borrower shall furnish certificates, policies or
endorsements to Lender as Lender shall require as proof of such insurance, and,
if Borrower fails to do so, Lender is authorized, but not required, to obtain
such insurance at the expense of Borrower. All policies shall provide for at
least thirty (30) days prior written notice to Lender of any cancellation or
reduction of coverage and that Lender may act as attorney for Borrower in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance. Borrower
shall cause Lender to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Borrower shall obtain non-contributory lender’s loss payable endorsements to all
insurance

 

- 35 -



--------------------------------------------------------------------------------

policies in form and substance satisfactory to Lender. Such lender’s loss
payable endorsements shall specify that the proceeds of such insurance shall be
payable to Lender as its interests may appear and further specify that Lender
shall be paid regardless of any act or omission by Borrower or any of its
affiliates. At its option, Lender may apply any insurance proceeds received by
Lender at any time to the cost of repairs or replacement of Collateral and/or to
payment of the Obligations, whether or not then due, in any order and in such
manner as Lender may determine or hold such proceeds as cash collateral for the
Obligations.

 

8.6 Financial Statements and Other Information

(a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Lender: (i) within forty-five (45) days after the end of each fiscal month,
monthly unaudited financial statements of Borrower, and unaudited consolidating
financial statements of MCII (including in each case balance sheets, statements
of income and loss, statements of cash flow and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of MCII, Borrower and
their respective subsidiaries, if any, as of the end of and through such fiscal
month and (ii) within one hundred and forty (140) days after the end of each
fiscal year of MCII, audited consolidated financial statements of MCII, Borrower
and their respective subsidiaries, if any (including in each case balance
sheets, statements of income and loss, statements of changes in financial
position and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of the applicable
Person and its subsidiaries as of the end of and for such fiscal year, together
with the unqualified opinion of independent chartered accountants, which
accountants shall be an independent accounting firm selected by MCII and
reasonably acceptable to Lender, that such financial statements have been
prepared in accordance with GAAP, and present fairly in all material respects
the results of operations and financial condition of the applicable Person and
its subsidiaries as of the end of and for the fiscal year of MCII then ended;
and (iii) no later than thirty (30) days after the end of each fiscal year of
Borrower, annual financial projections for the next fiscal year of Borrower,
which shall be approved by Lender (which approval shall not be unreasonably
withheld or delayed) and shall include a projected balance sheet, income
statement and statement of cash flow, prepared on a monthly basis for such
fiscal year, proposed budgets for operating and capital expenditures,
acquisitions and related financing costs for Borrower, details of all management
salaries and bonuses, projections with respect to projected total consolidated
EBITDA of MCII for such fiscal year (and, if so approved by Lender, such
projections shall form the basis of a new Schedule 8.13 for purposes of the
EBITDA covenant in Section 8.13) and such other information as may be requested
by Lender.

(b) Borrower shall promptly notify Lender in writing of the details of (i) any
material loss, damage, investigation, action, suit, proceeding or claim relating
to the Collateral or any other property which is security for the Obligations or
any loss, damage, investigation, action, suit, proceeding or claim which would
result in any Material Adverse Change in Borrower or any Obligor and (ii) the
occurrence of any Event of Default or event which, with the passage of time or
giving of notice or both, would constitute an Event of Default.

 

- 36 -



--------------------------------------------------------------------------------

(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Lender copies of all reports which Borrower or any Obligor
sends to its shareholders generally and copies of all reports and registration
statements which Borrower or any Obligor files with any securities commission or
securities exchange.

(d) Borrower shall furnish or cause to be furnished to Lender such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Borrower, as Lender may, from time to time, reasonably request and
Lender is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrower to any court or other
government agency as required by law or to any participant or assignee or
prospective participant or assignee, provided that each such participant or
assignee executes a confidentiality agreement acceptable to Lender which
confidentiality agreement shall in any event provide that such participant or
assignee shall maintain the confidential nature of such information in the same
manner as such information is required to be maintained by Lender. Borrower
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Lender, at Borrower’s expense, copies of the financial statements of Borrower
and any reports or management letters prepared by such accountants or auditors
on behalf of Borrower and to disclose to Lender such information as they may
have regarding the business of Borrower, subject to any applicable
confidentiality restrictions in favor of third parties or any legal privileges
that have not been waived and which are not within the control of Borrower to
waive. Any documents, schedules, invoices or other papers delivered to Lender
may be destroyed or otherwise disposed of by Lender one (1) year after the same
are delivered to Lender, except as otherwise designated by Borrower to Lender in
writing.

(e) Borrower shall within five (5) days after the end of each month provide a
certificate of the chief financial officer of Borrower, in form and content
satisfactory to Lender, certifying that Borrower has paid in full (i) all rent
and other amounts due and payable with respect to any premises leased or
occupied by Borrower or any Obligor during such month; and (ii) all payments and
other amounts due and payable with respect to any employee benefit plan or
pursuant to any material contract during such month.

(f) Notwithstanding the foregoing, or any other provision in any Financing
Agreement, Borrower and Obligors shall not be required to disclose any
information reports or other documents or material to the extent that such
disclosure would breach any applicable laws and the ability to avoid such breach
is not within the control of Borrower or any Obligor.

(g) Borrower shall, within thirty (30) days after the end of each month, provide
a compliance certificate, in substantially the form attached hereto as Schedule
8.6(g), to Lender with respect to compliance by Borrower with the financial
covenants set forth in Section 8.13 and 8.20 and such other matters relating to
Borrower as Lender may from time to time request.

 

8.7 Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.

Borrower shall not and shall ensure that each Obligor does not, directly or
indirectly, without the prior written consent of Lender, (a) merge or amalgamate
with any other Person or permit any other Person to merge or amalgamate with it,
or (b) sell, assign, lease, transfer, abandon or otherwise dispose of any shares
or indebtedness to any other Person or any

 

- 37 -



--------------------------------------------------------------------------------

of its assets to any other Person (except for (i) sales of Inventory in the
ordinary course of business and (ii) the disposition of worn-out or obsolete
Equipment or Equipment no longer used in the business of Borrower so long as
(A) if an Event of Default exists, any proceeds are paid to Lender and (B) such
sales do not involve Equipment having an aggregate fair market value in excess
of $250,000 for all such Equipment disposed of in any fiscal year of Borrower),
or (c) form or acquire any subsidiaries, or (d) wind up, liquidate or dissolve
or (e) agree to do any of the foregoing. Notwithstanding the foregoing, nothing
in this Agreement or in any of the Financing Agreements shall prohibit MCII from
selling or issuing its securities, and unless an Event of Default has occurred
and is continuing, none of the proceeds resulting from any such sale or issuance
of securities, whether in the form of cash or otherwise, shall constitute
security for any of the Obligations or any obligation of any Obligor under any
Financing Agreement.

 

8.8 Encumbrances

Borrower shall not, and shall ensure that each Obligor does not, create, incur,
assume or suffer to exist any Lien of any nature whatsoever on any of its assets
or properties, including the Collateral, except (a) Liens of Canadian Collateral
Agent, Lender and/or US Collateral Agent; (b) Liens securing the payment of
taxes, either not yet overdue or the validity of which are being contested in
good faith by appropriate proceedings diligently pursued and available to
Borrower or any Obligor, as applicable, and with respect to which adequate
reserves have been set aside on its books; (c) non-consensual statutory Liens
(other than Liens securing the payment of taxes) arising in the ordinary course
of Borrower’s or any Obligor’s business, as applicable, to the extent: (i) such
Liens secure indebtedness which is not overdue or (ii) such Liens secure
indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or such Obligor, as applicable, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books; (d) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Borrower or
such Obligor, as applicable, as presently conducted thereon or materially impair
the value of the real property which may be subject thereto; (e) purchase money
security interests in Equipment (including capital leases) and purchase money
mortgages on real estate not to exceed, individually, $250,000 and, in the
aggregate, $1,000,000 at anytime outstanding for Borrower and Obligors so long
as such security interests and mortgages do not apply to any property of
Borrower or any Obligor other than the Equipment or real estate so acquired, and
the indebtedness secured thereby does not exceed the cost of the Equipment or
real estate so acquired, as the case may be; (f) the Liens set forth on Schedule
7.4 hereto (except to the extent that Lender requires the discharge thereof
prior to the advance of the initial Revolving Loans pursuant to this Agreement);
and (g) Liens to secure Permitted Inter-Company Debt.

 

8.9 Indebtedness

Borrower shall not, and shall ensure that each Obligor does not, incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any obligations or indebtedness, except (a) the Obligations; (b) trade
obligations and normal accruals in the

 

- 38 -



--------------------------------------------------------------------------------

ordinary course of business not past due more than sixty (60) days, or with
respect to which Borrower or an Obligor, as applicable, is contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Borrower or such Obligor, as applicable, and with
respect to which adequate reserves have been set aside on its books;
(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement; (d) the indebtedness set forth on Schedule
8.9 hereto; and (e) Permitted Inter-Company Debt; provided that, (i) Borrower or
Obligor, as applicable, may only make regularly scheduled payments of principal
and interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date of this Agreement, subject to any subordination agreement
among Lender, Borrower and the holder of any such indebtedness; (ii) Borrower or
Obligor, as applicable, shall not directly or indirectly, (A) amend, modify,
alter or change the terms of such indebtedness or any agreement, document or
instrument related thereto as in effect on the date hereof, or (B) redeem,
retire, defease, purchase or otherwise acquire such indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (iii) Borrower
shall furnish to Lender all notices or demands in connection with such
indebtedness received by or on behalf of Borrower or any Obligor, as applicable,
promptly after the receipt thereof, or sent by or on behalf of Borrower or any
Obligor, as applicable, concurrently with the sending thereof, as the case may
be.

 

8.10 Loans, Investments, Guarantees, Etc.

Borrower shall not, and shall ensure that each Obligor does not, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the shares or indebtedness or all or a substantial part of the assets or
property of any person, or guarantee, assume, endorse, or otherwise become
responsible for (directly or indirectly) the indebtedness, performance,
obligations or dividends of any Person or agree to do any of the foregoing,
except (a) endorsement of instruments for collection or deposit in the ordinary
course of business; and (b) investments in: (i) short-term direct obligations of
the Canadian Government or the United States Government, (ii) negotiable
certificates of deposit issued by any bank satisfactory to Lender, payable to
the order of Borrower or to bearer and delivered to Lender, and (iii) commercial
paper rated Al or P1; provided, that, as to any of the foregoing, unless waived
in writing by Lender, Borrower shall take such actions as are deemed necessary
by US Collateral Agent to perfect the Lien of US Collateral Agent and/or Lender
in such investments; and (c) Acquisitions; and (d) travel advances, employee
relocation loans and other employee loans and advances in the ordinary course of
business of Borrower; and (e) the loans, advances and other guarantees set forth
on Schedule 8.10 hereto; and (f) loans that constitute Permitted Inter-Company
Debt; provided, that, as to such loans, advances and guarantees, (i) Borrower
shall not, and shall ensure that each Obligor does not, directly or indirectly,
(A) amend, modify, alter or change the terms of such loans, advances or
guarantees or any agreement, document or instrument related thereto, or (B) as
to such guarantees, redeem, retire, defease, purchase or otherwise acquire the
obligations arising pursuant to such guarantees, or set aside or otherwise
deposit or invest any sums for such purpose, and (ii) Borrower shall furnish to
Lender all notices or demands in connection with such loans, advances or
guarantees or other indebtedness subject to such guarantees either received by
Borrower or on its behalf, promptly after the receipt

 

- 39 -



--------------------------------------------------------------------------------

thereof, or sent by Borrower or on its behalf, concurrently with the sending
thereof, as the case may be.

 

8.11 Dividends and Redemptions

Borrower shall be entitled from time to time to pay such dividends or redeem or
repurchase shares if Borrower has Excess Availability of not less than $500,000
after giving effect to each such payment of dividends, redemption amount or
repurchase amount and if no Event of Default exists at the time of, or will
occur as a result of, any such payment of dividends, redemption amount or
repurchase amount. Except as expressly permitted pursuant to the preceding
sentence, Borrower shall not, directly or indirectly, declare or pay any
dividends on account of any shares of Borrower now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class (or set
aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common shares or apply or set apart any sum, or make
any other distribution (by reduction of capital or otherwise) in respect of any
such shares or agree to do any of the foregoing.

 

8.12 Transactions with Affiliates

Borrower shall not, and shall not permit any Obligor to, directly or indirectly,
(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director, agent or other person affiliated with
Borrower or such Obligor, except in the ordinary course of and pursuant to the
reasonable requirements of Borrower’s or such Obligor’s business and upon fair
and reasonable terms no less favorable to Borrower or such Obligor than Borrower
or such Obligor would obtain in a comparable arm’s length transaction with an
unaffiliated person or (b) make any payments of management, consulting or other
fees for management or similar services, or of any indebtedness owing to any
officer, employee, shareholder, director or other person affiliated with
Borrower or such Obligor except (i) payments in respect of Permitted
Inter-Company Debt provided that such payments are permitted pursuant to, and
made in accordance with, the terms of the applicable subordination agreement
executed by Borrower and/or such Obligor, as applicable, in favor of Lender in
respect thereof and (ii) reasonable compensation to officers, employees and
directors for services rendered to Borrower or such Obligor in the ordinary
course of business.

 

8.13 EBITDA

Borrower shall cause MCII to maintain consolidated EBITDA as follows:

(a) for the Fiscal Quarter ending September 30, 2006, consolidated EBITDA for
such Fiscal Quarter shall not be less than negative (-) $406,000;

(b) for the Fiscal Quarter ending December 31, 2006, consolidated EBITDA for
such Fiscal Quarter and the Fiscal Quarter ending September 30, 2006 shall not
be less than $5,547,000 in the aggregate;

(c) for the Fiscal Quarter ending March 31, 2007, consolidated EBITDA on a
trailing four (4) Fiscal Quarter basis shall not be less than $3,496,000; and

 

- 40 -



--------------------------------------------------------------------------------

(d) at the end of each subsequent Fiscal Quarter thereafter, consolidated EBITDA
on a trailing four (4) Fiscal Quarter basis shall not be less than the amount of
seventy-five percent (75%) of the projected total consolidated EBITDA as set out
on Schedule 8.13 delivered to and approved by Lender pursuant to Section 8.6(a)
and, if Borrower and Lender cannot agree on such Schedule 8.13, in amounts and
for periods as determined by Lender in its sole discretion.

 

8.14 Intellectual Property

In the event Borrower or any Obligor obtains or applies for any material
intellectual property rights or obtains any material licenses with respect
thereto, Borrower shall immediately notify Lender thereof and shall provide to
Lender copies of all written materials including, but not limited to,
applications and licenses with respect to such intellectual property rights. At
US Collateral Agent’s request, Borrower shall promptly execute and deliver to US
Collateral Agent an intellectual property security agreement granting to US
Collateral Agent a perfected Lien in such intellectual property rights in form
and substance satisfactory to US Collateral Agent.

 

8.15 Additional Bank Accounts

Borrower shall not, and shall ensure that each Obligor does not, directly or
indirectly, open, establish or maintain any deposit account, investment account
or any other account with any bank or other financial institution, other than
the Blocked Accounts and the accounts set forth in Schedule 7.8 hereto, except:
(a) as to any new or additional Blocked Accounts and other such new or
additional accounts which contain any Collateral or proceeds thereof, with the
prior written consent of Lender and subject to such conditions thereto as Lender
may establish, and (b) as to any accounts used by Borrower or any Obligor to
make payments of payroll, taxes or other obligations to third parties, after
prior written notice to Lender.

 

8.16 Compliance with ERISA

(a) Borrower shall not with respect to any “employee benefit plans” maintained
by Borrower or any of its ERISA Affiliates: (i) terminate any of such employee
benefit plans so as to incur any liability to the Pension Benefit Guaranty
Corporation established pursuant to ERISA, (ii) allow or suffer to exist any
prohibited transaction involving any of such employee benefit plans or any trust
created thereunder which would subject Borrower or such ERISA Affiliate to a tax
or penalty or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA, (iii) fail to pay to any such employee
benefit plan any contribution which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such plan, (iv) allow or suffer
to exist any accumulated funding deficiency, whether or not waived, with respect
to any such employee benefit plan, (v) allow or suffer to exist any occurrence
of a reportable event or any other event or condition which presents a material
risk of termination by the Pension Benefit Guaranty Corporation of any such
employee benefit plan that is a single employer plan, which termination could
result in any liability to the Pension Benefit Guaranty Corporation or
(vi) incur any withdrawal liability with respect to any multiemployer pension
plan.

 

- 41 -



--------------------------------------------------------------------------------

(b) As used in this Section 8.16, the terms “employee benefit plans”,
“accumulated funding deficiency” and “reportable event” shall have the
respective meanings assigned to them in ERISA, and the term “prohibited
transaction” shall have the meaning assigned to it in Section 4975 of the Code
and ERISA.

 

8.17 Costs and Expenses

Borrower shall pay to Lender on demand all costs, expenses, filing fees and
taxes paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, Lender’s and US Collateral Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including UCC and PPSA financing statement and
other similar filing and recording fees and taxes, documentary taxes,
intangibles taxes and mortgage recording taxes and fees, if applicable); (b) all
insurance premiums, appraisal fees and search fees; (c) costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts and Payment Accounts, together
with Lender’s customary charges and fees with respect thereto; (d) charges, fees
or expenses charged by any bank or issuer in connection with the Letter of
Credit Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the Liens of US Collateral Agent and/or
Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against US Collateral Agent and/or
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters);
(g) all out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Lender during the course of periodic field examinations of
the Collateral and Borrower’s operations, plus a per diem charge at the rate of
$750 per person per day for Lender’s examiners in the field and office; and
(h) the fees and disbursements of counsel (including legal assistants) to Lender
and/or US Collateral Agent in connection with any of the foregoing.

 

8.18 Further Assurances

At the request of Lender at any time and from time to time, Borrower shall, at
its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the Liens of US Collateral Agent, Lender and/or Canadian
Collateral Agent and the priority thereof in the Collateral and to otherwise
effectuate the provisions or purposes of this Agreement or any of the other
Financing Agreements. Lender may at any time and from time to time request a
certificate from an officer of Borrower representing that all conditions
precedent to the making of Revolving Loans and providing Letter of Credit
Accommodations contained herein are satisfied. In the event of such request by
Lender, Lender may, at its option, cease to make any further Revolving Loans or
provide any further Letter of Credit Accommodations until Lender has received
such certificate and, in addition, Lender has determined that such conditions
are satisfied. Where permitted by

 

- 42 -



--------------------------------------------------------------------------------

law, Borrower hereby authorizes Lender to execute and file one or more UCC, PPSA
or other financing statements or notices signed only by Lender or US Collateral
Agent’s representative.

 

8.19 Change of Control

Borrower shall promptly provide Lender with written notice if, at any time, any
person shall own more than twenty percent (20%) of the outstanding voting
securities of MCII.

 

8.20 Software Expenditures

Borrower shall not, and shall ensure that each Obligor does not, make or incur
any expenditures with respect to the development of Software during any fiscal
year of Borrower in the aggregate in respect of Borrower and each Obligor in
excess of $1,000,000 without the prior written consent of Lender.

SECTION 9 EVENTS OF DEFAULTS AND REMEDIES

 

9.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a) (i) Borrower fails to pay when due any of the Obligations or the Borrower or
any Obligor fails to pay when due any amount owing under any Financing
Agreement, or (ii) Borrower or any Obligor fails to perform any of the material
terms, covenants, conditions or provisions contained in this Agreement or any of
the other Financing Agreements (other than as described in Section 9.1(a)(i)),
or (iii) Borrower or any Obligor fails to perform any of the terms, covenants,
conditions or provisions contained in this Agreement or any other Financing
Agreement (other than as described in Section 9.1(a)(i) or Section 9.1(a)(ii))
and such failure continues for more than ten (10) days after the Borrower
receives written notice thereof from Lender;

(b) any representation, warranty or statement of fact made by Borrower or
Obligor to Lender in this Agreement, the other Financing Agreements or any other
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;

(c) any Obligor (i) revokes, terminates or fails to perform any of the material
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Lender, Canadian Collateral Agent or
US Collateral Agent; or (ii) revokes, terminates or fails to perform any of the
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Lender, Canadian Collateral Agent or
US Collateral Agent (other than as described in Section 9.1(c)(i)) and such
default continues for more than ten (10) days after Borrower receives written
notice thereof from Lender;

 

- 43 -



--------------------------------------------------------------------------------

(d) any judgment for the payment of money is rendered against Borrower or any
Obligor in excess of $2,000,000 in the aggregate and shall remain undischarged
or unvacated for a period in excess of thirty (30) days or execution shall at
any time not be effectively stayed, or any judgment other than for the payment
of money, or injunction, attachment, garnishment or execution is rendered
against Borrower or any Obligor or any of their assets;

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or Borrower or any Obligor, which is a partnership,
limited liability company, limited partnership, limited liability partnership or
a corporation, dissolves or suspends or discontinues doing business;

(f) Borrower or any Obligor becomes insolvent, makes an assignment for the
benefit of creditors proposes to make, makes or sends notice of a bulk sale (as
defined by applicable laws of the United States of America or Canada) or calls a
meeting of its creditors or principal creditors;

(g) a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against Borrower or any Obligor or all or any part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Borrower or any Obligor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

(h) a petition, case or proceeding under the bankruptcy laws of the United
States, Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed or commenced by Borrower or any Obligor for all or any part of its
property including if Borrower or any Obligor shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets; or

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy; or

 

  (iii) make a general assignment for the benefit of creditors; or

 

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors; or

 

  (v)

take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the

 

- 44 -



--------------------------------------------------------------------------------

 

material allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

(i) any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lender, or any capitalized lease obligations, contingent indebtedness
in connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favor of any person other than Lender, in any case in an amount in
excess of $1,000,000, which is not remedied within ten (10) days after Borrower
receives written notice thereof from Lender;

(j) any material default by Borrower or any Obligor under any material contract,
lease, license or other obligation to any person other than Lender, any other
default by Borrower or any Obligor under any material contract, lease, license
or other obligation to any person other than Lender if such default continues
for more than ten (10) days after Borrower receives written notice thereof from
Lender, or any termination of, or failure to renew or extend, any material lease
for real property occupied by Borrower;

(k) any change in the ownership of Borrower or any Obligor (other than MCII)
unless previously approved in writing by Lender;

(l) charging of Borrower or any Obligor under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
Borrower or any Obligor, pursuant to which statute or proceedings the penalties
or remedies sought or available include forfeiture of any of the property of
Borrower or such Obligor;

(m) a Material Adverse Change in Borrower or any Obligor after the date hereof;

(n) an event of default under any of the other Financing Agreements; or

(o) a breach of, or failure to comply with, any material term of any
intercreditor agreement or subordination agreement with respect to Borrower or
any Obligor by any party thereto other than Lender, or any breach of, or failure
to comply with, any other term of any inter-creditor agreement or subordination
agreement with respect to Borrower or any Obligor by any party thereto other
than Lender if such default continues for more than ten (10) days after Borrower
receives notice thereof from Lender.

 

9.2 Remedies

(a) At any time while an Event of Default exists Lender and US Collateral Agent
shall have all rights and remedies provided in this Agreement, the other
Financing Agreements, the UCC, PPSA and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by Borrower or
any Obligor, except as such notice or consent is expressly provided for
hereunder or required by applicable law. All rights, remedies and powers granted
to Lender hereunder, under any of the other Financing Agreements, the UCC, PPSA
or either applicable law, are cumulative, not exclusive and enforceable, in
Lender’s and US Collateral Agent’s discretion, alternatively, successively, or
concurrently on any one or more

 

- 45 -



--------------------------------------------------------------------------------

occasion, and shall include the right to apply to a court of equity for an
injunction to restrain a breach or threatened by Borrower of this Agreement or
any of the other Financing Agreements. Lender and/or US Collateral Agent may, at
any time or times, proceed directly against Borrower or any Obligor to collect
the Obligations without prior recourse to the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default exists,
Lender may, in its discretion and without limitation, (i) accelerate the payment
of all Obligations and demand immediate payment thereof to Lender (provided,
that, upon the occurrence of any Event of Default described in Sections 9.1(g)
and 9.1(h), all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral and carry on
the business of Borrower, (iii) require Borrower, at Borrower’s expense, to
assemble and make available to US Collateral Agent any part or all of the
Collateral at any place and time designated by US Collateral Agent,
(iv) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral, (v) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, (vi) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of US Collateral Agent or
elsewhere) at such prices or terms as US Collateral Agent may deem reasonable,
for cash, upon credit or for future delivery, with US Collateral Agent having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrower, which right or equity of redemption is hereby expressly waived and
released by Borrower, (vii) borrow money and use the Collateral directly or
indirectly in carrying on Borrower’s business or as security for loans or
advances for any such purposes, (viii) grant extensions of time and other
indulgences, take and give up security, accept compositions, grant releases and
discharges, and otherwise deal with Borrower, debtors of Borrower, sureties and
others as US Collateral Agent may see fit without prejudice to the liability of
Borrower or US Collateral Agent’s right to hold and realize the Lien created
under any Financing Agreement, and/or (ix) terminate this Agreement. If any of
the Collateral is sold or leased by US Collateral Agent upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by US Collateral Agent. If notice of
disposition of Collateral is required by law, five (5) days prior notice by US
Collateral Agent to Borrower designating the time and place of any public sale
or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
Borrower waives any other notice. In the event US Collateral Agent institutes an
action to recover any Collateral or seeks recovery of any Collateral by way of
pre-judgment remedy, Borrower waives the posting of any bond which might
otherwise be required.

(c) Lender may apply the cash proceeds of Collateral actually received by US
Collateral Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Lender may elect, whether or not then due. Borrower shall remain liable to
Lender for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including legal costs and expenses.

 

- 46 -



--------------------------------------------------------------------------------

(d) Without limiting the foregoing, upon the occurrence of an Event of Default
or an event which with notice or passage of time or both would constitute an
Event of Default, and while such Event of Default or event is continuing, Lender
may, at its option, without notice, (i) cease making Revolving Loans or
arranging Letter of Credit Accommodations or reduce the lending formulas or
amounts of Revolving Loans and Letter of Credit Accommodations available to
Borrower and/or (ii) terminate any provision of this Agreement providing for any
future Revolving Loans or Letter of Credit Accommodations to be made by Lender
to Borrower.

(e) Borrower shall pay all costs, charges and expenses incurred by Lender, US
Collateral Agent or any nominee or agent of Lender or US Collateral Agent,
whether directly or for services rendered (including reasonable auditor’s costs
and legal expenses) in enforcing this Agreement or any other Financing Agreement
and in enforcing or collecting Obligations and all such expenses together with
any money owing as a result of any borrowing permitted hereby shall be a charge
on the proceeds of realization and shall be secured hereby.

SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of California (without giving effect
to principles of conflicts of law) except to the extent that the law of another
jurisdiction is specified in a Financing Agreement to be the governing law for
that Financing Agreement.

(b) Borrower, Lender and US Collateral Agent irrevocably consent and submit to
the non-exclusive jurisdiction of the courts of California and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Lender and/or US
Collateral Agent shall have the right to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction which Lender
and/or US Collateral Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against Borrower or its
property).

(c) To the extent permitted by law, Borrower hereby waives personal service of
any and all process upon it and consents that all such service of process may be
made by certified mail (return receipt requested) directed to its address set
forth on the signature pages hereof and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the US
mails, or, at Lender’s or US Collateral Agent’s option, by service upon Borrower
in any other manner provided under the rules of any such courts. Within thirty
(30)

 

- 47 -



--------------------------------------------------------------------------------

days after such service, Borrower shall appear in answer to such process,
failing which Borrower shall be deemed in default and judgment may be entered by
Lender or US Collateral Agent against Borrower for the amount of the claim and
other relief requested.

(d) BORROWER AND LENDER AND US COLLATERAL AGENT EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER
AND LENDER AND US COLLATERAL AGENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT BORROWER, LENDER AND/OR US COLLATERAL AGENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Neither Lender nor US Collateral Agent shall have any liability to Borrower
(whether in tort, contract, equity or otherwise) for losses suffered by Borrower
or any Obligor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement or any other
Financing Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Lender and US Collateral Agent, that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct.
In any such litigation, each of Lender and US Collateral Agent shall be entitled
to the benefit of the rebuttable presumption that it acted in good faith and
with the exercise of ordinary care in the performance by it of the terms of this
Agreement or any other Financing Agreement.

(f) Borrower hereby expressly waives all rights and notice and hearing of any
kind prior to the exercise of rights by Lender or US Collateral Agent while an
Event of Default exists, to repossess the Collateral with judicial process or to
replevy, attach or levy upon the Collateral or other security for the
Obligations. Borrower waives the posting of any bond otherwise required of
Lender or US Collateral Agent in connection with any judicial process or
proceeding to obtain possession of, replevy, attach or levy upon the Collateral
or other security for the Obligations, to enforce any judgment or other court
order entered in favor of Lender or US Collateral Agent, or to enforce by
specific performance, temporary restraining order, preliminary or permanent
injunction, this Agreement or any other Financing Agreement.

 

10.2 Waiver of Notices

Borrower hereby expressly waives demand, presentment, protest and notice of
protest and notice of dishonor with respect to any and all instruments and
commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and

 

-48 -



--------------------------------------------------------------------------------

this Agreement, except such as are expressly provided for herein. No notice to
or demand on Borrower or any Obligor which Lender or US Collateral Agent may
elect to give shall entitle Borrower or any Obligor to any other or further
notice or demand in the same, similar or other circumstances.

 

10.3 Amendments and Waivers

Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by an authorized officer of Lender and US Collateral Agent, and
as to amendments, as also signed by an authorized officer of Borrower. Neither
Lender nor US Collateral Agent shall, by any act, delay, omission or otherwise
be deemed to have expressly or impliedly waived any of its rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Lender or US Collateral Agent, as applicable. Any such waiver shall
be enforceable only to the extent specifically set forth therein. A waiver by
Lender or US Collateral. Agent of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender or US Collateral Agent would otherwise have on any
future occasion, whether similar in kind or otherwise.

 

10.4 Waiver of Counterclaims

Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.

 

10.5 Indemnification

Borrower shall indemnify and hold Lender, US Collateral Agent and their
respective directors, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion which it is permitted to
pay under applicable law to Lender and US Collateral Agent in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement. To the
extent that any person that is entitled to the benefit of the indemnity set
forth in this Section is not a party hereto, Lender shall hold the benefit to
which such person is entitled hereunder in trust for and on behalf of such
person. Notwithstanding the foregoing, Borrower shall have no obligation
hereunder to the extent of any liability resulting from the negligence or
willful misconduct of Lender or other Person referred to herein or with respect
to Hazardous

 

- 49 -



--------------------------------------------------------------------------------

Materials deposited on any property after it is no longer owned, possessed or
controlled by Borrower or any Obligor.

SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS

 

11.1 Term

(a) This Agreement and the other Financing Agreements are effective as of the
respective dates thereof set forth on the respective first pages thereof and
shall continue in full force and effect for a term ending on October 30, 2009
(the “Termination Date”), unless sooner terminated pursuant to the terms hereof.
Lender or Borrower may terminate this Agreement and the other Financing
Agreements effective on the Termination Date by giving to the other party prior
written notice; provided, that, this Agreement and all other Financing
Agreements must be terminated simultaneously. Upon the effective date of
termination of the Financing Agreements, Borrower shall pay to Lender, in full,
all outstanding and unpaid Obligations and shall furnish cash collateral to
Lender in such amounts as Lender determines are necessary to secure Lender from
loss, cost, damage or expense, including legal fees and expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Lender, as Lender may, in its discretion, designate in writing to Borrower
for such purpose. Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrower to the bank account designated by Lender
are received in such bank account later than 12:00 noon, Chicago time.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and US Collateral
Agent’s and/or Lender’s continuing Lien in the Collateral and the rights and
remedies of Lender hereunder, under the other Financing Agreements and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.

(c) If for any reason this Agreement is terminated prior to the end of the then
current term of this Agreement, in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Lender’s lost profits as a result thereof,
Borrower agrees to pay to Lender, upon the effective date of such termination,
an early termination fee in the amount of 0.25% of the Maximum Credit.

Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Section 9.1(g) and Section 9.1(h) hereof, even
if Lender does not exercise its right to terminate this Agreement, but elects,
at its option, to provide financing to Borrower or permit the use of cash

 

- 50 -



--------------------------------------------------------------------------------

collateral under any applicable reorganization or insolvency legislation. The
early termination fee provided for in this Section 11.1 shall be deemed included
in the Obligations.

 

11.2 Notices

All notices, requests and demands hereunder shall be in writing and (a) made to
US Collateral Agent and/or Lender at its address set forth below and to Borrower
at its chief executive office set forth below, or to such other address as
either party may designate by written notice to the other in accordance with
this provision, and (b) deemed to have been given or made: if delivered in
person, immediately upon delivery; if by facsimile transmission, immediately
upon sending and upon confirmation of receipt; if by nationally recognized
overnight courier service with instructions to deliver the next business day,
one (1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing.

 

11.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

11.4 Successors

This Agreement, the other Financing Agreements and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be
enforceable by US Collateral Agent, Lender, Borrower and their respective
successors and assigns, except that Borrower may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Lender and US
Collateral Agent. US Collateral Agent and/or Lender may, after written notice to
Borrower, assign its rights and delegate its obligations under this Agreement
and the other Financing Agreements and further may assign, or sell
participations in, all or any part of the Revolving Loans, the Letter of Credit
Accommodations or any other interest herein to another financial institution or
other person, provided that such assignment or participation, as applicable,
does not create any withholding tax obligations of Borrower; and upon the
completion of any such assignment or participation, as applicable, such assignee
or participant shall have, to the extent of such assignment or participation,
the same rights and benefits as it would have if it were Lender and/or US
Collateral Agent, as applicable, hereunder, subject to the terms of such
assignment or participation.

 

11.5 Entire Agreement

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any

 

- 51 -



--------------------------------------------------------------------------------

inconsistency between the terms of this Agreement and any schedule or exhibit
hereto, the terms of this Agreement shall govern.

 

11.6 Headings

The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

11.7 Judgment Currency

To the extent permitted by applicable law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Lender may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Lender receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

 

11.8 Amended and Restatement; No Novation

This Agreement amends, restates, consolidates and supplements certain provisions
of the Loan Agreement. Any provision hereof which differs from or is
inconsistent with a provision of the Loan Agreement constitutes an amendment to
the Loan Agreement with each such amendment being effective as and from the date
hereof. The provisions of the Loan Agreement as amended hereby have been
consolidated and restated in this Agreement. This Agreement will not discharge
or constitute a novation of any debt, obligation, covenant or agreement
contained in the Loan Agreement or any of the other Financing Agreements but
same shall remain in full force and effect save to the extent same are amended
by the provisions in this Agreement.

 

11.9 Confirmation of Existing Security

Borrower acknowledges and confirms that, notwithstanding the execution of this
Agreement, each of the existing security documents that Borrower has executed in
favor of Lender and/or US Collateral Agent including the General Security
Agreement and the Intellectual Property Security Agreements, (i) remains in full
force and effect and has not been terminated, discharged or released, and
(ii) constitutes a legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms except as the same is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
the discretion of the court as to the granting of equitable remedies.

 

- 52 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, US Collateral Agent, Lender and Borrower have caused these
presents to be duly executed as of the day and year first above written.

 

US COLLATERAL AGENT and LENDER

   

BORROWER

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)     MAD CATZ, INC. By:   /s/
NIALL HAMILTON     By:   /s/ WHITNEY E. PETERSON Title:   Senior Vice President
    Title:   Vice President and General Counsel

Address:

 

150 South Wacker Drive

Chicago, Illinois 60606

Fax: (312) 332-0424

   

Chief Executive Office:

 

7480 Mission Valley Road

Suite 101

San Diego, California

92108

 

- 53 -